Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 1 of 93 PageID #: 894




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


                                       x
 In re CHEMBIO DIAGNOSTICS, INC.       :   Civil Action No. 2:20-cv-02706-ARR-ARL
 SECURITIES LITIGATION                 :   (Consolidated)
                                       :
                                       :   CONSOLIDATED AMENDED
 This Document Relates To:             :   COMPLAINT FOR VIOLATIONS OF THE
                                       :   FEDERAL SECURITIES LAWS
       ALL ACTIONS.                    :
                                       :
                                       x   CONSOLIDATED CLASS ACTION
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 2 of 93 PageID #: 895



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

 NATURE OF THE ACTION ..........................................................................................................1

 JURISDICTION AND VENUE ......................................................................................................9

 PARTIES .........................................................................................................................................9

            A.         Lead Plaintiffs ..........................................................................................................9

            B.         The Chembio Defendants ......................................................................................10

            C.         Underwriter Defendants .........................................................................................12

 THE SECURITIES ACT CLAIMS ...............................................................................................13

            Substantive Allegations Under the Securities Act .............................................................13

            A.         The Accuracy of Chembio’s DPP COVID-19 Test ...............................................14

            B.         The Registration Statement Failed to Disclose the True Accuracy and
                       Prospects of Chembio’s DPP COVID-19 Test ......................................................16

            Failure to Disclose Information Required by Items 303 and 105 of Regulation S-K........22

            The Role of the Underwriter Defendants in Connection with the May Offering ..............24

            Class Action Allegations by the Securities Act Class .......................................................25

 COUNT I .......................................................................................................................................27

            For Violations of §11 of the Securities Act Against All Defendants Other than
            Defendants Eberly and Esfandiari .....................................................................................27

 COUNT II ......................................................................................................................................29

            For Violations of §12(a)(2) of the Securities Act Against All Defendants Other
            than Defendants Eberly and Esfandiari..............................................................................29

 COUNT III .....................................................................................................................................31

            For Violations of §15 of the Securities Act Against the Director Defendants, Page
            and Goldman ......................................................................................................................31

 THE EXCHANGE ACT CLASS CLAIMS ..................................................................................32

            A.         Background on Chembio .......................................................................................32


                                                                       -i-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 3 of 93 PageID #: 896




                                                                                                                                 Page


          B.        The Intense Demand for Accurate COVID-19 Tests in 2020 and
                    Emergency Use Authorization ...............................................................................34

          C.        Background on Serology Testing...........................................................................38

                    1.        The Mechanics of Serology Testing ..........................................................38

                    2.        The Importance of Serology Testing for COVID-19 .................................41

          D.        Measuring the Effectiveness of Serology Tests .....................................................43

          E.        Chembio’s DPP COVID-19 IgM/IgG Test............................................................45

          F.        Contradictory Data Available to Chembio Demonstrated the Reduced
                    Accuracy of Its DPP COVID-19 Test ....................................................................46

     Materially False and Misleading Statements and Omissions During the Class Period ...........51

          A.        The March 12 Press Release ..................................................................................51

          B.        The March 20, 2020 Press Release ........................................................................53

          C.        The March 31, 2020 Press Release ........................................................................54

          D.        The DPP COVID-19 Test Product Insert Dated April 2, 2020..............................55

          E.        The April 15, 2020 Press Release ..........................................................................59

          F.        The May 4, 2020 Conference Call and Press Release ...........................................60

          G.        The May Offering ..................................................................................................66

          H.        The May 11, 2020 Press Release ...........................................................................66

          I.        The May 18, 2020 Press Release ...........................................................................67

          J.        The Truth Is Revealed When the FDA Revokes Chembio’s EUA for the
                    DPP COVID-19 IgM/IgG System .........................................................................68

 AFTER THE CLASS PERIOD .....................................................................................................71

          The Chembio Defendants Violated Regulation S-K..........................................................71

 ADDITIONAL SCIENTER ALLEGATIONS ..............................................................................73


                                                                - ii -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 4 of 93 PageID #: 897




                                                                                                                                         Page


            The Core Importance of Chembio’s DPP COVID-19 Test ...............................................73

            The Unprecedented Benefits of the DPP COVID-19 Test for Chembio's Business .........75

            Corporate Scienter .............................................................................................................78

 LOSS CAUSATION/ECONOMIC LOSS ....................................................................................79

 APPLICABILITY OF THE PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
 MARKET DOCTRINE .................................................................................................................80

 NO SAFE HARBOR .....................................................................................................................82

 CLASS ACTION ALLEGATIONS ..............................................................................................83

 COUNT IV.....................................................................................................................................84

            For Violations of §10(b) of the Exchange Act and Rule 10b-5 Against the
            Chembio Defendants ..........................................................................................................84

 COUNT V ......................................................................................................................................85

            For Violations of §20(a) of the Exchange Act Against the Officer Defendants ...............85

 PRAYER FOR RELIEF ................................................................................................................86

 JURY DEMAND ...........................................................................................................................87




                                                                     - iii -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 5 of 93 PageID #: 898




          Lead Plaintiffs Municipal Employees’ Retirement System of Michigan (“MERS”), Special

 Situations Fund III QP, L.P. (“Fund III”), Special Situations Cayman Fund, L.P. (“Cayman Fund”),

 and Special Situations Private Equity Fund, L.P. (“PE Fund,” and collectively with Fund III and

 Cayman Fund, the “Funds,” and collectively with MERS, “Lead Plaintiffs”), by and through their

 undersigned attorneys, on behalf of themselves and all others similarly situated, allege the following

 based upon the investigation by Co-Lead Counsel, except as to allegations specifically pertaining to

 Lead Plaintiffs, which are based on personal knowledge. The investigation by Co-Lead Counsel

 included, among other things, a review of Chembio Diagnostics, Inc.’s (“Chembio” or the

 “Company”) public filings with the United States Securities and Exchange Commission (“SEC”),

 press releases issued by the Company, public conference calls, media and news reports about the

 Company, and publicly available trading data relating to the price and volume of Chembio common

 stock.

                                    NATURE OF THE ACTION

          1.     This is a federal securities class action brought on behalf of two proposed classes (the

 “Classes”):

                 (a)    All persons who purchased Chembio common stock directly in or traceable to

 the Company’s May 7, 2020 offering (the “May Offering”) pursuant to Chembio’s Form S-3

 Registration Statement and its Prospectus and Prospectus Supplement, dated May 7, 2020 (together,

 the “Registration Statement”). This class asserts claims only for violations of Sections 11, 12(a)(2),

 and 15 of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §§ 77k, 77l and 77o (the

 “Securities Act Class”); and

                 (b)    All persons who purchased or otherwise acquired Chembio securities on the

 open market between March 12, 2020 and June 16, 2020, inclusive (the “Class Period”). This class

 of investors asserts claims only for violations of Section 10(b) of the Securities Exchange Act of
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 6 of 93 PageID #: 899




 1934 (the “Exchange Act”), 15 U.S.C. § 78j(b) and 78t(a), and Rule l0b-5 promulgated thereunder

 by the SEC, 17 C.F.R. § 240.1 b-5, as well as Section 20(a) of the Exchange Act (the “Exchange Act

 Class”).

        2.      The ongoing COVID-19 pandemic has caused massive social and economic

 disruption. It has led to the largest global recession since the Great Depression, widespread supply

 shortages, the postponement and cancellation of events, including businesses and schools,

 agricultural and food shortages, and massive strains on healthcare systems, grinding global society to

 a halt for most of the year 2020. Early in the pandemic, diagnostic testing was identified as a lifeline

 necessary to restart society in the face of a growing death toll, which has now surpassed 2.28

 million. The World Health Organization stated: “You cannot fight a fire blindfolded. And we

 cannot stop this pandemic if we don’t know who is infected. We have a simple message for all

 countries: test, test, test.” 1 Even today, a year into the pandemic, accurate, reliable, and widely-

 available testing remains one of the most paramount concerns in global health.

        3.      This case concerns a publicly-traded diagnostic testing company that callously put

 profits above public health to capitalize on the public’s desperate need for reliable COVID-19 testing

 at the outset of the pandemic.

        4.      Chembio’s business centers on developing diagnostic solutions and products for

 treatment, detection, and diagnosis of infectious diseases. The Company claims to have developed

 and patented a new and innovative technology called the Dual Path Platform® (“DPP”), which

 allows for rapid diagnostic testing of a variety of infectious diseases and chemical substances. On its

 website, the Company maintains that its products “meet the highest standards for accuracy and


 1
         WHO Director-General’s opening remarks at the media briefing on COVID-19, WORLD
 HEALTH ORGANIZATION (Mar. 16, 2020), https://www.who.int/director-general/speeches/detail/who-
 director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---16-march-2020.

                                                  -2-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 7 of 93 PageID #: 900




 superior performance to help prevent the spread of infectious diseases” and that its “innovative

 solutions, like the Chembio Dual Path Platform (DPP®), make [point-of-care] testing faster, more

 accurate, and more cost effective.”

        5.      In early 2020, diagnostic testing manufacturers and suppliers such as Chembio were

 perfectly positioned to capitalize on the massive demand for accurate COVID-19 tests. As COVID-

 19 cases continued to surge, widespread panic increased, and standards for U.S. Food and Drug

 Administration (“FDA”) approval relaxed with the availability of Emergency Use Authorizations

 (“EUAs”), Chembio was highly incentivized to seize the opportunity to cash-in at the expense of its

 investors, without regard for testing accuracy.

        6.      On March 12, 2020, Chembio announced its intention to create a COVID-19 antibody

 test using its preexisting DPP technology, and that it had entered into a worldwide strategic

 partnership with LumiraDx Limited (“LumiraDx”), a company focused on developing,

 manufacturing, and commercializing industry-leading point-of-care diagnostic platforms, with the

 aim of developing a diagnostic test for the detection of the COVID-19 virus and IgM and IgG

 antibodies on both of their DPP® platforms, later called the DPP COVID-19 IgM/IgG System (the

 “DPP COVID-19 Test,” or the “Test”).

        7.      At the time, the Chembio Defendants (defined below) emphasized their ability to

 create a COVID-19 antibody test that would be both accurate and viable for the long-term. They

 falsely emphasized the “scientific expertise and the versatility of our DPP platform” and stated that

 they “did not knee-jerk” and “don’t want to be another company out there that’s just making noise.”

 The Chembio Defendants aimed to convince investors of their ability to “bring something that’s

 commercially viable,” and “that has some aftermarket impact[.]” After this announcement,

 Chembio’s shares jumped 65% during pre-market trading.


                                                   -3-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 8 of 93 PageID #: 901




            8.    Soon after, on March 20, 2020, additional statements by the Chembio Defendants,

 including that the DPP platform had already “enabled” Chembio “to develop a high quality test for

 SARS-CoV-2 efficiently and rapidly[,]” gave investors the false impression that the DPP COVID-19

 Test was already an effective and commercially viable product. This further boosted the price of

 Chembio shares, which rose 54% on the same day. Additionally, although the DPP COVID-19 Test

 had not yet received an EUA from the FDA, Chembio customers, such as the Brazilian company

 Bio-Manguinhos, placed advance purchase orders for Chembio’s DPP COVID-19 Test worth

 millions of dollars.

            9.    However, instead of ensuring that its DPP COVID-19 Test was accurate and would

 not put patients at unreasonable risk, the Chembio Defendants rushed the test to market without first

 competently verifying its accuracy, despite representing otherwise to the market and investors. This

 allowed Chembio to sustain its operations and gain a competitive advantage over more sophisticated

 competitors. Before the FDA caught on, and later revealed the truth to an unwitting public, Chembio

 benefited from a highly inflated share price caused by the Chembio Defendants’ misrepresentations

 and omissions of material facts concerning the Test’s true performance and commercial viability.

            10.   On April 14, 2020, the FDA granted an EUA to the DPP COVID-19 Test, making it

 one of the first such tests to gain an EUA in an extremely competitive market. This allowed

 Chembio to rush the Test to the market and thereby capitalize on the premium that investors were

 paying at that time for companies – like Chembio – that were successfully monetizing COVID

 testing.

            11.   Throughout the Class Period, the Chembio Defendants touted the Company’s

 progress in developing the DPP COVID-19 Test, representing that it successfully aided in

 determining current or past exposure to COVID-19, that it provided high sensitivity and specificity


                                                 -4-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 9 of 93 PageID #: 902




 (measures of the test’s accuracy), and that it was 100% accurate for total antibodies after 11 days

 following the onset of symptoms, which helped Chembio further distinguish itself from its

 competitors.

        12.     Unsurprisingly, investors reacted very positively to these representations and the

 concomitant business-changing effect that a viable and highly accurate COVID-19 diagnostic test

 would have for the Company.

        13.     These misrepresentations ultimately drove the Company’s stock from a closing price

 of $3.10 per share on March 11, 2020 to a Class Period high of $15.54 per share on April 24, 2020,

 an increase of more than 400%.

        14.     To further take advantage of the Company’s inflated stock price, Defendants

 conducted the May Offering.

        15.     In the May Offering, Defendants sold approximately 2.6 million shares of Chembio

 stock at $11.75 per share directly to the public, including the Funds, for gross proceeds of

 approximately $30.8 million on May 11, 2020.

        16.     The Registration Statement for the May Offering stated that Chembio’s Test was

 “100% accurate” and made numerous unequivocal representations about the commercial viability of

 the Test and the critical FDA EUA authorization that allowed the Company to sell the Test in the

 United States. The Registration Statement also warned of the risk to the Company should the FDA

 revoke EUA, without ever disclosing that the EUA was – or was at an increased risk of – being

 revoked.

        17.     Prior to the May Offering, the Chembio Defendants had been notified by the FDA by

 April 29, 2020 that new information from three evaluations performed since the initial EUA grant on

 April 14, 2020 demonstrated that Chembio’s test performance may be “both inconsistent and lower


                                                -5-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 10 of 93 PageID #: 903




  than that described . . . .” Specifically, the data generated from an independent evaluation of

  Chembio’s device by the Department of Health and Human Services, National Institutes of Health,

  and the National Cancer Institute (“NCI”) demonstrated that relevant measures of the Test’s

  accuracy fell below the percentages deemed acceptable by the FDA. Chembio was notified at the

  time of its original submission that the NCI would be conducting an independent evaluation, so it

  knew at that time – well before the May Offering – that independent government agencies would be

  evaluating the Company’s self-serving test results.

          18.     Notably, Chembio had submitted additional data to the FDA on April 29, 2020 and

  May 15, 2020 (a time frame encompassing the May Offering), which the FDA stated did not resolve

  its concerns regarding the poor clinical performance of Chembio’s DPP COVID-19 Test. The FDA

  also stated that data provided by Chembio on April 29, 2020 further demonstrated poor performance.

          19.     The Registration Statement did not disclose the results of this independent

  investigation, which had been reported to the Company well before the May Offering, and indeed

  omitted any reference to the results of the independent testing, which at the very least called into

  question the accuracy of the DPP Test and its domestic commercial viability.

          20.     The FDA also emailed Chembio on May 22, 2020, expressing its concern that the

  independent evaluation data suggested that the DPP COVID-19 Test’s poor performance may put

  patients at unreasonable risk, and asked Chembio to submit additional information by May 25, 2020.

  The FDA notified Chembio that if the information it provided did not adequately address the

  potential risk to patients, it “may take steps and/or request that you take additional actions to protect

  the public health as appropriate.”

          21.     Chembio conducted an investigation and responded to the FDA on May 24, 2020.

  Chembio was unable to refute the independent accuracy results, but struggled against the impending


                                                    -6-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 11 of 93 PageID #: 904




  loss of its EUA by attempting to change the methodology of the accuracy analysis, specifically by

  changing the cut-off for the Micro Reader II to increase the specificity of the device. The FDA

  strongly opposed this approach, stating that the change would be a significant modification requiring

  FDA approval, which it would not grant, and that even if implemented, the DPP COVID-19 Test

  still would not meet the EUA criteria for sensitivity and specificity.

         22.     Despite its obvious importance to investors, as well as the public at large who were

  being put in danger by Chembio’s marketing of an ineffective COVID diagnostic test, the Chembio

  Defendants never voluntarily disclosed this information publicly, instead covering up the truth about

  the Test. Unfortunately for Chembio, the FDA had no choice but to notify the public, with

  devastating effects on Chembio’s stock price and public investors.

         23.     On June 16, 2020, after the market closed, the FDA issued a press release disclosing

  that it had revoked the Company’s EUA for the DPP COVID-19 Test (the “Revocation”). In a

  public announcement, the FDA stated that its decision was “due to performance concerns with the

  accuracy of the test.” More specifically, the FDA informed that the Company’s DPP COVID-19

  Test “generate[d] a higher than expected rate of false results and higher than that reflected in the

  authorized labeling for the device.” As a result, the FDA concluded that the “test’s benefits no

  longer outweigh its risks.” The FDA also sent a letter addressed to Chembio dated June 16, 2020

  (the “FDA Letter”), notifying the Company of the Revocation and elaborating on how the FDA

  reached its decision.

         24.     The next day, on June 17, 2020, Chembio publicly acknowledged its receipt of the

  FDA Letter and informed the public of the FDA’s revocation of its EUA. Immediately following

  this disclosure, at least five analysts downgraded Chembio stock.




                                                  -7-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 12 of 93 PageID #: 905




         25.     As a result of disclosure of the FDA Letter and the revocation of the EUA, Chembio

  shares declined from a closing price on June 16, 2020 of $9.93 per share to close at $3.89 per share

  on June 17, 2020, a decline of $6.04 per share, or over 60%, on unusually heavy trading volume of

  over 25 million shares traded.

         26.     Analysts that followed Chembio’s stock expressed “shock” and “surprise” at the

  news, saying – according to Canaccord Genuity Capital Markets, for instance – that the disclosure

  highlighted the “execution and transparency” risk for the Company.

         27.     The Revocation had devastating implications for Chembio’s new business model,

  which shifted the Company away from its prior products, which were now described as “legacy

  products” in the Registration Statement. The Company addressed this in its Form 10-Q, released on

  August 7, 2020, stating: “The diminished focus on our existing product portfolio and extensive

  economic disruption caused by the COVID-19 pandemic, exacerbated by the Revocation in June

  2020 and the related impact on product returns and variable consideration, was reflected in our

  results for the six months ended June 30, 2020 as compared to the prior year period, as total revenue

  decreased 35.0% to $12.0 million and product sales decreased 38.3% to $9.5 million.”

         28.     The Company’s 10-Q released on November 5, 2020 revealed that the “Revocation

  continued to have a significant negative impact on our product revenues by triggering the recall of

  unused DPP COVID-19 IgM/IgG Systems from customers in the U.S. during the second quarter of

  2020, precluding the sale of the systems within the U.S. during the third quarter of 2020, and also

  deferring certain customer opportunities for the DPP SARS-CoV-2 Systems outside the U.S.”

  Chembio’s gross product margin during the nine months ended September 30, 2020 decreased by

  $4.9 million, or 92%, from the comparable period of 2019.




                                                  -8-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 13 of 93 PageID #: 906




         29.     As a result of Defendants’ conduct, Lead Plaintiffs and other members of the Classes

  have suffered significant losses and damages. Lead Plaintiffs bring this lawsuit to remedy the harm

  caused by Defendants’ materially false and misleading statements and omissions of material fact.

                                   JURISDICTION AND VENUE

         30.     The claims asserted herein arise under and pursuant to Sections 11, 12(a)(2), and 15

  of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o and Sections 10(b) and 20(a) of the

  Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

  (17 C.F.R. §240.10b-5).

         31.     This Court has jurisdiction over the subject matter of this action pursuant to

  Section 22 of the Securities Act and 28 U.S.C. §1331, Section 27 of the Exchange Act.

         32.     Venue is proper in this Judicial District pursuant to Section 22 of the Securities Act,

  Section 27 of the Exchange Act, and 28 U.S.C. §1391(b). Chembio is headquartered in this Judicial

  District, Defendants conduct business in this Judicial District, and a significant portion of the acts

  and conduct complained of herein took place within this Judicial District.

         33.     In connection with the acts alleged in this complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

  the mails, interstate telephone communications, and the facilities of the national securities markets.

                                               PARTIES

         A.      Lead Plaintiffs

         34.     Lead Plaintiff MERS purchased Chembio common stock during the Class Period and

  was injured thereby, as set forth in its certification previously filed with the Court and incorporated

  herein by reference.

         35.     Lead Plaintiffs the Funds purchased Chembio common stock during the Class Period

  and pursuant to the Registration Statement and have been damaged thereby, as set forth in their
                                                   -9-
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 14 of 93 PageID #: 907




  certification previously filed with the Court and incorporated herein by reference. The Funds

  collectively purchased 125,000 shares in the May Offering pursuant to the Registration Statement at

  the offering price of $11.75 per share.

         B.      The Chembio Defendants

         36.     Defendant Chembio is a Nevada corporation with its principal executive offices

  located at 555 Wireless Blvd., Hauppauge, NY 11788. Chembio’s common stock trades in an

  efficient market on the NASDAQ Stock Market (“NASDAQ”) under the ticker symbol “CEMI.”

  Together with its subsidiaries, Chembio develops, manufactures, and commercializes point-of-care

  (“POC”) diagnostic tests that are used to detect or diagnose diseases. Historically, Chembio’s

  primary business has been the design and sale of rapid diagnostic tests for, among other infectious

  diseases, HIV, HIV-Syphilis, Syphilis, Zika, Leishmaniasis, Chagas, and Ebola to customers such as

  hospitals, governmental and public health entities, non-governmental organizations, medical

  professionals, and retail establishments primarily located in the United States, Brazil, Europe,

  Malaysia and Mexico. Chembio Diagnostic Systems Inc., incorporated in Delaware, is the operating

  subsidiary of Chembio Diagnostics, Inc. Together, the companies conduct Chembio’s primary

  business of developing, manufacturing, marketing, and licensing POC diagnostic tests.

         37.     Defendant Richard L. Eberly (“Eberly”) has served as Chembio’s Chief Executive

  Officer (“CEO”) and President since March 16, 2020. He was previously a Managing Director at

  Solid Rock Principled Capital LLC, a private equity firm focused on biomedical companies, as well

  as an executive at other biomedical companies.

         38.     On March 16, 2020, in accordance with the terms of his employment agreement,

  Chembio granted Eberly a restricted stock unit (“RSU”) award to acquire, without payment of any

  purchase price, up to 233,589 shares of common stock. Eberly signed Company documents filed


                                                - 10 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 15 of 93 PageID #: 908




  with the SEC, including Chembio’s Form 10-Q for the quarterly period ended March 31, 2020, filed

  with the SEC on May 4, 2020.

         39.     Defendant Gail S. Page (“Page”) has served as Chembio’s Executive Chair of the

  Board since April 23, 2020 and as a Director since 2017. Page served as Chembio’s Interim CEO

  from January 2020 through March 15, 2020, and provided transitional services from March 16, 2020

  through April 22, 2020. Page signed Company documents filed with the SEC, including the

  Registration Statement.

         40.     Defendant Neil A. Goldman (“Goldman”) has served as Chembio’s Executive Vice

  President and Chief Financial Officer (“CFO”) since December 2017. Goldman signed Company

  documents filed with the SEC, including Chembio’s Form 10-Q for the quarterly period ended

  March 31, 2020, filed with the SEC on May 4, 2020 and the Registration Statement.

         41.     Defendant Javan Esfandiari (“Esfandiari”), has served as Chembio’s Executive Vice

  President and Chief Science & Technology Officer at all relevant times.

         42.     Defendants Eberly, Page, Goldman and Esfandiari are referred to herein as the

  “Officer Defendants;” Chembio and the Officer Defendants are collectively referred to herein as the

  “Chembio Defendants.”

         43.     The Officer Defendants possessed the power and authority to control the contents of

  Chembio’s SEC filings, press releases, and other market communications. The Officer Defendants

  were provided with copies of Chembio’s SEC filings and press releases alleged herein to be

  misleading prior to or shortly after their issuance and had the ability and opportunity to prevent their

  issuance or to cause them to be corrected. Because of their positions with Chembio, and their access

  to material information available to them but not to the public, the Officer Defendants knew that the

  adverse facts specified herein had not been disclosed to and were being concealed from the public,


                                                   - 11 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 16 of 93 PageID #: 909




  and that the positive representations being made were then materially false and misleading. The

  Officer Defendants are liable for the false statements and omissions pleaded herein.

           44.   Defendant Katherine L. Davis (“Davis”), a director of Chembio, signed the

  Registration Statement.

           45.   Defendant Mary Lake Polan (“Polan”), a director of Chembio, signed the Registration

  Statement.

           46.   Defendant John Potthoff (“Potthoff”), a director of Chembio, signed the Registration

  Statement.

           47.   Defendants Davis, Polan and Potthoff are collectively referred to herein as the

  “Director Defendants.”

           C.    Underwriter Defendants

           48.   Defendant Robert W. Baird & Co. Inc. (“Baird”) is a diversified financial services

  firm that, among other things, offers investment banking services to public issuers of securities. Its

  headquarters are located at 777 East Wisconsin Avenue, Milwaukee, WI, 53202.

           49.   Defendant Dougherty & Company LLC (“Dougherty”) is a diversified financial

  services firm that, among other things, offers investment banking services to public issuers of

  securities. Its headquarters are located at 90 South Seventh Street, Suite 4300, Minneapolis, MN,

  55402.

           50.   Defendants Baird and Dougherty are referred to herein as the “Underwriter

  Defendants.” The Underwriter Defendants acted as underwriters of, and as sellers in, the May

  Offering. As shown in the chart below, from the Prospectus Supplement, the Underwriter

  Defendants received the following shares:




                                                  - 12 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 17 of 93 PageID #: 910




         51.     The Underwriter Defendants were also granted the option to buy up to an additional

  350,770 shares of common stock, with 30 days from the date of the prospectus to exercise this

  option. If any shares were purchased pursuant to this option, the underwriters agreed to severally

  purchase shares in approximately the same proportion as set forth in the table above. If any

  additional shares of common stock were purchased, the underwriters agreed to offer the additional

  shares on the same terms as those on which the original shares were offered.

         52.     In connection with the May Offering, the Underwriter Defendants marketed Chembio

  common stock to potential investors using materially false or misleading information about the

  Company, and/or omitted material information required to be disclosed in the Registration

  Statement. The Underwriter Defendants also caused the Registration Statement to be filed with the

  SEC and to be declared effective in connection with the May Offering. They are liable to Lead

  Plaintiffs and those similarly situated under the Securities Act.

                                 THE SECURITIES ACT CLAIMS

                          Substantive Allegations Under the Securities Act

         53.     This part of the Complaint only asserts strict liability and negligence claims based on

  the Securities Act and does not allege, and does not sound in, fraud.

         54.     As detailed below, the Registration Statement was negligently prepared and as a

  result contained untrue statements of material fact, omitted to state other facts necessary to make the

  statements made not misleading, and was not prepared in accordance with the rules and regulations

  governing its preparation.

                                                  - 13 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 18 of 93 PageID #: 911




         55.     For example, the Registration Statement failed to disclose that Chembio had been

  made aware before the effective date of the Registration Statement that its DPP COVID-19 Test was

  not as effective at detecting antibodies as the Company had represented, and that Chembio was at

  risk of having the Test’s EUA authorization revoked by the FDA. In fact, as explained herein, the

  Registration Statement falsely and misleadingly represented contrary facts.

         56.     Any information concerning the DPP COVID-19 Test, particularly information

  indicating that the Test did not work as represented to the market and public health authorities, was

  highly material to investors, because Chembio’s business model had shifted at the onset of the

  pandemic exclusively to COVID-19 testing and the entire thrust of the Company’s business was now

  developing and marketing the DPP COVID-19 Test. Thus, any risk that the Company could not

  market the DPP COVID-19 Test domestically could be devastating to the Company’s business and

  future prospects.

         A.      The Accuracy of Chembio’s DPP COVID-19 Test

         57.     Chembio was granted an EUA for its DPP COVID-19 Test on April 14, 2020 based

  on clinical performance estimates of 77.4% positive percent agreement (PPA)/sensitivity for IgM,

  87.1% PPA for IgG, 93.5% PPA for combined IgM/IgG, and 94.4% negative percent agreement

  (NPA)/specificity for combined IgM/IgG. The EUA allowed Chembio to immediately market and

  sell the DPP Test in the United States as a diagnostic test to evaluate the presence of COVID-19

  antibodies.

         58.     As described by analysts at Craig-Hallum who followed Chembio stock:

         [Chembio’s] DPP COVID-19 [Test] is a rapid serological point-of-care test for the
         detection of IgM and IgG antibodies. We would liken IgM antibodies to first
         responders, as [the] body generates these first at the sign of infection; in time, the
         IgM antibodies fade and IgG antibodies take over. Thus the DPP [T]est can help
         distinguish acute/active infection via IgM (and thus whether that person can transmit
         the virus) and prior infection via IgG (not likely to transmit the virus). . . . [R]esults
         are obtained within 15 minutes using a simple finger stick of blood. . . . [T]he
                                                   - 14 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 19 of 93 PageID #: 912




          Chembio DPP [COVID-19 T]est is able to provide a quantitative result, which could
          assist clinicians in determining patients who have been exposed to Coronavirus,
          irrespective of whether they are asymptomatic.

          59.     Test accuracy is the principal concern for serology tests like Chembio’s DPP COVID-

  19 Test. FDA EUA is a seal of approval for such tests, and analysts covering Chembio’s stock at

  that time concluded that FDA EUA is the “line in sand” separating reliable and accurate serology

  tests from the numerous dysfunctional or low-performing tests expected to enter the market at the

  outset of the pandemic. As a general matter, patients and their healthcare providers are more likely

  to seek out diagnostic tests that have met with FDA approval than alternative tests that have not been

  found to be as reliable.

          60.     At the time it received an EUA from the FDA, Chembio was the only publicly traded

  company with such authorization.

          61.     In response to Chembio’s announcement that it had received an EUA from the FDA,

  Chembio’s stock price increased rapidly, and analysts covering Chembio’s stock increased their

  price targets for the Company, noting that, according to Canaccord Genuity on April 15, 2020, for

  example, the EUA “further ‘legitimizes’ CEMI’s COVID-19 revenue opportunity and the [121%

  year to date] return for its stock.”

          62.     However, the FDA privately informed Chembio by April 29, 2020 that independent

  evaluation data of Chembio’s DPP COVID-19 Test indicated that Chembio’s prior data was

  inaccurate and that the DPP COVID-19 Test was ineffective.

          63.     On April 29, 2020, the FDA told Chembio that data generated from an independent

  evaluation of Chembio’s device by the Department of Health and Human Services, National

  Institutes of Health, and the NCI demonstrated an observed PPA of 57.1% for IgM, 78.6% for IgG,

  and 82.1% for combined IgM/IgG, which indicates a high false negative rate. The overall NPA was


                                                  - 15 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 20 of 93 PageID #: 913




  81.2%, which indicates a high false positive rate. The FDA stated that these results were “both

  inconsistent and lower than that described in [Chembio’s] original submission.”

          64.     The performance demonstrated in the independent evaluation was below the clinical

  performance that the FDA generally expects for serology tests to meet the effectiveness and

  risk/benefit standards for issuance of an EUA. In the FDA Letter, the FDA stated that clinical

  agreement data for SARS-CoV-2 antibody tests with 30 positive samples and 75 negative samples

  generally should demonstrate a minimum combined PPA/sensitivity, of 90%; a minimum

  NPA/specificity, of 95%; and for tests that report specifically IgM and IgG, a minimum

  PPA/sensitivity for IgG of 90% and a minimum PPA/sensitivity for IgM of 70%. Clinical agreement

  data for SARS-CoV-2 antibody tests with greater than 30 positives and 75 negative samples

  generally should demonstrate a minimum overall (i.e., IgM/IgG combined) and IgG PPA of 87%

  with a lower bound of the 95% confidence interval greater than 74.4%, a minimum IgM PPA of 67%

  with a lower bound of the 95% confidence interval greater than 52.1%, and a minimum NPA of 93%

  with a lower bound of the 95% confidence interval greater than 87.8%.

          65.     As a result, the data Chembio included in its EUA submission was insufficient to

  maintain EUA approval from the FDA and fell far below the FDA’s standards for granting and

  maintaining EUAs. At the time of the May Offering, the DPP COVID-19 Test was considered

  inaccurate and ineffective by the FDA, the FDA had notified Chembio of these concerns, and

  Chembio had already submitted additional data to the FDA in an effort to resolve them that was

  insufficient.

          B.      The Registration Statement Failed to Disclose the True Accuracy and
                  Prospects of Chembio’s DPP COVID-19 Test

          66.     On October 3, 2018, Chembio filed the Registration Statement with the SEC.




                                                - 16 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 21 of 93 PageID #: 914




         67.     On May 8, 2020, the Prospectus for the May Offering, which forms part of the

  Registration Statement, became effective. Thereafter, Defendants, including the Underwriter

  Defendants, offered and sold approximately 2,619,593 shares of Chembio common stock, which

  included 281,125 shares issued pursuant to the partial exercise by the underwriters of their option to

  purchase additional shares, at a public offering price of $11.75 per share for gross proceeds of

  approximately $30.8 million.

         68.     Specifically, the Registration Statement stated:

         In February 2020, we began to shift substantially all of our resources to leverage our
         DPP lateral flow technology to address the acute and escalating need for an accurate
         diagnostic test for COVID-19. By March 2020 we had developed, and begun to
         manufacture for commercialization, the DPP COVID-19 System, which consists of
         our new serological test for COVID-19 and our Micro Reader analyzer. The DPP
         COVID-19 System can provide discrete, numerical readings for IgM and IgG
         antibody levels in approximately 15 minutes from a fingerstick drop of blood. The
         accuracy of the DPP COVID-19 System after 11 days post the onset of symptoms is
         100% for total antibodies.

         69.     The statement referenced above in ¶68 was an untrue statement of material fact

  because at the time of the Registration Statement, the accuracy of the DPP COVID-19 System after

  11 days post the onset of symptoms was not 100% for total antibodies.

         70.     The Registration Statement also discussed the Company’s focus on the “manufacture

  and commercialization of the DPP COVID-19 System,” stating:

         Prior to shifting our focus to COVID-19 testing in February 2020, we had established
         our company as a leading provider of diagnostic tests for infectious diseases with a
         broad portfolio of infectious disease products. We refer to our infectious disease
         products, other than the DPP COVID-19 System, as our legacy products. We
         expect to generate an immaterial amount of revenue from our legacy products for
         the foreseeable future, while we continue to focus on the manufacture and
         commercialization of the DPP COVID-19 System. Thereafter, however, we intend
         to recommence the development, marketing, manufacture and sale of the legacy
         product portfolio consistent with market demand.

         71.     The statements referenced above in ¶70 were untrue statements of material fact and

  omitted to state other facts necessary to make the statements not misleading because they failed to
                                                  - 17 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 22 of 93 PageID #: 915




  disclose that, at the time of the Registration Statement, the continued approval of the DPP COVID-

  19 System’s EUA was in question, making the continued manufacture and commercialization of the

  DPP COVID-19 System highly uncertain.

         72.     The Registration Statement also failed to disclose that, at the time of the May

  Offering, management knew that the FDA had expressed concerns about the reliability of the data it

  submitted with its EUA application and that there was an increased risk that its EUA for the DPP

  COVID-19 System would be revoked.

         73.     For example, Chembio addressed other risks associated with FDA review and the

  EUA grant, namely:

         Our DPP COVID-19 System is subject to regulations of the U.S. Food and Drug
         Administration, or FDA, International Organization for Standards and other
         regulatory requirements. The regulations regarding the manufacture and sale of our
         DPP COVID-19 System may be unclear and are subject to change. Newly
         promulgated regulations could require changes to our DPP COVID-19 System,
         necessitate additional procedures, or make it impractical or impossible for us to
         market our DPP COVID-19 System for certain uses, in certain markets, or at all.
         The FDA and other regulatory authorities also have the ability to impose new or
         additional requirements relating to our DPP COVID-19 System.                     The
         implementation of such changes or new or additional requirements may result in
         substantial additional costs and could delay or make it more difficult or complicated
         to sell our products.

         The FDA issued an Emergency Use Authorization, or EUA, for emergency use of the
         DPP COVID-19 System. The FDA has established certain conditions that must be
         met to maintain authorization under an EUA, and the FDA also has the power to
         revoke the EUA under which our DPP COVID-19 System is sold if it determines
         that the underlying health emergency no longer exists or warrants such
         authorization. Such revocation would preclude the sale of our COVID-19 product
         unless and until a further regulatory approval or authorization is obtained. We
         cannot predict the effect, if any, that these changes might have on our business,
         financial condition or results of operations.

         In addition, the EUA issued by the FDA for emergency use of the DPP COVID-19
         System is limited to authorized laboratories certified under CLIA to perform
         moderate and high complexity tests. We are currently working with the FDA to
         approve our application for waived status under CLIA, which would permit any
         laboratory with a Certificate of Waiver, including physician offices and urgent care
         clinics, to perform the tests. The time required to obtain marketing authorizations
                                                - 18 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 23 of 93 PageID #: 916




         and other approvals from regulatory authorities is unpredictable. The standards
         that the FDA and its foreign counterparts use when evaluating clinical trial data can
         change, and does often change, during development, which makes it difficult to
         predict with any certainty how they will be applied. We may also encounter
         unexpected delays or increased costs due to new government regulations, including
         future legislation or administrative action, or changes in FDA policy during the
         period of FDA regulatory review.

         74.     The statements referenced above in ¶73 were untrue statements of material fact and

  omitted to state other facts necessary to make the statements made not misleading because the

  Registration Statement did not disclose that risks warned of had already come to pass by the date of

  the May Offering, namely that an independent evaluation of the DPP COVID-19 Test had revealed

  that the Test was far less effective than the threshold necessary to maintain EUA, and thus the Test

  was at risk of losing its EUA (and in fact would shortly lose it). Moreover, the Registration

  Statement also failed to disclose: (i) the known risk pursuant to Section 564(g)(2)(B) and (C) of the

  Federal Food, Drug and Cosmetic Act, 21 U.S.C. 360bbb-3, that the FDA also had the power to

  revoke the EUA if the criteria in Section 564(c) was no longer met, or other circumstances made

  such revocation appropriate to protect the public health or safety; and (ii) that the risk and

  uncertainty of having the EUA revoked had increased as a result of the FDA communication before

  the May Offering that data underlying Chembio’s EUA application was overstated and inconsistent

  with that of independent evaluations of the DPP COVID-19 System.

         75.     The Company also addressed the risks associated with the demand for its DPP

  COVID-19 System:

         We are committing substantially all of our financial and personnel resources to the
         development, manufacturing and commercialization of the DPP COVID-19 System.
         This resource allocation may negatively impact our legacy product portfolio, as we
         expect to spend limited funds and time on updating pre-existing products and
         regulatory approvals or on completing products that were in development prior to our
         strategic decision to focus on the DPP COVID-19 System. Our business could be
         negatively impacted by our allocation of significant resources to a global health
         threat that is unpredictable and could dissipate; there is no guarantee that current
         or anticipated demand will continue, or if demand does continue, that we will be
                                                 - 19 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 24 of 93 PageID #: 917




         able to produce in quantities to meet the demand. We intend to reestablish our
         legacy business in the future, but there can be no assurance that we will be able to
         successfully recommence the development and commercialization of our legacy
         products and products under development.

         76.     Chembio’s Form 10-Q for the quarterly period ended March 31, 2020, filed with the

  SEC on May 4, 2020, and incorporated by reference into the Registration Statement, stated the

  following:

         The market for COVID-19 diagnostic testing is new and rapidly developing, which
         makes it difficult to evaluate our business and future prospects. We have
         encountered, and will continue to encounter, risks and difficulties frequently
         experienced in rapidly changing industries, including those related to:

                 •       our ability to compete with companies that are currently in, or may in the
                         future enter, the market for our products;

                 •       our ability to control costs, including our operating expenses;

                 •       our ability to successfully expand our business;

                 •       our ability to meet customer demand;

                 •       the amount and timing of operating expenses, particularly sales and
                         manufacturing expenses, related to the maintenance and expansion of our
                         business, operations and infrastructure; and

                 •       general economic and political conditions in our markets.

         77.     The statements referenced above in ¶¶75-76 were untrue statements of material fact

  and omitted to state other facts necessary to make the statements made not misleading because the

  Registration Statement did not disclose that the risk and uncertainty of having the EUA revoked had

  increased as a result of the FDA communication before the May Offering that data underlying

  Chembio’s EUA application was overstated and inconsistent with that of independent evaluations of

  the DPP COVID-19 System, and as such, there was an increased risk that its business would be

  negatively impacted.




                                                 - 20 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 25 of 93 PageID #: 918




         78.     The Registration Statement also misstated the Company’s ability to leverage its DPP

  platform to create an accurate COVID-19 serological test, and to similarly expand into other types of

  diseases:

         When the novel coronavirus emerged, we were confident that we could leverage our
         DPP platform and our scientific and operational expertise to create an antibody test
         to detect and diagnose the presence, or former presence, of antibodies generated in
         response to the virus. The speed with which we were able to develop a test for
         COVID-19 illustrates the DPP platform’s applicability to new and emerging
         infectious diseases.

         79.     The Registration Statement also stated:

         We believe our deep experience with infectious diseases, including our development
         of tests that can multiplex as many as eight different diseases with a single drop of
         blood and deliver numerical results with our Micro Readers, illustrates our ability to
         expand our DPP technology into a broader range of tests.

         80.     The Registration Statement even claimed that Chembio would be able to build upon

  its existing EUA for the DPP COVID-19 Test:

         Under the EUA for the DPP COVID-19 System, we are permitted to sell to
         laboratories certified under the Clinical Laboratory Improvement Amendments of
         1988, or CLIA, to perform moderate and high complexity tests. We are currently
         focusing our sales efforts on target hospitals and state and city health departments
         authorized to perform moderate and high complexity tests in regions that have been
         most effected by the pandemic. Because we anticipate larger institutions and
         employers will have increasing interest in COVID-19 tests as the world evaluates its
         path back to work and whether individuals may have been exposed to, and may have
         immunity from, COVID 19, we are working with the FDA to identify and
         understand the requirements and guidelines that would be applicable if we were
         able to receive a certificate of waiver under CLIA with respect to the DPP COVID-
         19 System.

         81.     The statements referenced above in ¶¶78-79 were untrue statements of material fact

  and omitted to state other facts necessary to make the statements made not misleading because the

  Registration Statement failed to disclose that the Company’s DPP COVID-19 Test did not provide

  high-quality results and that the data underlying Chembio’s EUA application was overstated and

  inconsistent with than that of independent evaluations of the DPP COVID-19 System.


                                                 - 21 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 26 of 93 PageID #: 919




         82.     On June 16, 2020, after the market closed, the FDA issued a press release disclosing

  the Revocation, stating that its decision was “due to performance concerns with the accuracy of the

  test” that the FDA had notified the Company of before the May Offering. Following this

  announcement, Chembio shares declined from a closing price on June 16, 2020 of $9.93 per share to

  close at $3.89 per share on June 17, 2020, a decline of $6.04 per share, or over 60%.

       Failure to Disclose Information Required by Items 303 and 105 of Regulation S-K

         83.     In addition to the materially false and misleading statements in the Registration

  Statement identified above, Defendants (other than Eberly and Esfandiari) also violated their

  affirmative obligations to provide certain material information in the Registration Statement as

  required by applicable SEC rules and regulations.

         84.     Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303 (“Item 303”), requires the

  Registration Statement to “[d]escribe any known trends or uncertainties that have had or that the

  registrant reasonably expects will have a materially favorable and unfavorable impact on the sales or

  revenues or income from continuing operations.”

         85.     In May 1989, the SEC issued an interpretive release on Item 303 (“1989 Interpretive

  Release”), stating, in pertinent part, as follows:

         Required disclosure is based on currently known trends, events, and uncertainties
         that are reasonably expected to have material effects, such as: A reduction in the
         registrant’s product prices; erosion in the registrant’s market share; changes in
         insurance coverage; or the likely non-renewal of a material contract.

                                             *         *   *

         A disclosure duty exists where a trend, demand, commitment, event or uncertainty is
         both presently known to management and reasonably likely to have material effects
         on the registrant’s financial condition or results of operation.

         86.     Further, the 1989 Interpretive Release sets forth the following test to determine if

  disclosure under Item 303(a) is required:


                                                  - 22 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 27 of 93 PageID #: 920




         Where a trend, demand, commitment, event or uncertainty is known, management
         must make two assessments:

         (1)      Is the known trend, demand, commitment, event or uncertainty likely to come
         to fruition? If management determines that it is not reasonably likely to occur, no
         disclosure is required.

         (2)     If management cannot make that determination, it must evaluate objectively
         the consequences of the known trend, demand, commitment, event or uncertainty, on
         the assumption that it will come to fruition. Disclosure is then required unless
         management determines that a material effect on the registrant’s financial condition
         or results of operations is not reasonably likely to occur.

         87.     By the time of the May Offering, the FDA had already communicated to Chembio

  that data underlying its EUA application was overstated and inconsistent with that of independent

  evaluations of the DPP COVID-19 System. Thus, whether the FDA would continue to allow the

  EUA for the DPP COVID-19 System based on the data and application submitted was a known

  uncertainty that was then having, and would continue to have, an unfavorable impact on the

  Company’s revenues and income from continuing operations, and was therefore required to be

  disclosed in the Registration Statement but was not.

         88.     In addition, Item 105 of SEC Regulation S-K, 17 C.F.R. §229.105 (“Item 105”),

  required, in the “Risk Factors” section of the Registration Statement, a discussion of the most

  significant factors that made the offering risky or speculative, and that each risk factor adequately

  describe the risk.

         89.     The Registration Statement failed to disclose that there was an increased risk that

  Chembio’s EUA for the DPP COVID-19 System could be revoked because the FDA had told

  Chembio that data underlying Chembio’s EUA application was overstated and inconsistent with that

  of independent evaluations of the DPP COVID-19 System. Because this risk was not disclosed,

  Defendants (other than Eberly and Esfandiari) violated Item 105.




                                                 - 23 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 28 of 93 PageID #: 921




         The Role of the Underwriter Defendants in Connection with the May Offering

         90.     The May Offering was a firm commitment offering conducted by and through the

  Underwriter Defendants, a syndicate consisting of Baird acting as sole book-running manager and

  Dougherty as co-manager.

         91.     The Underwriter Defendants participated in the violations complained of herein as

  detailed below.

         92.     The Underwriter Defendants are investment banking houses that, among other things,

  specialize in underwriting public offerings of securities. They served as the underwriters of the May

  Offering and shared more than one million dollars in fees collectively for doing so.

         93.     The Underwriter Defendants also demanded and obtained an agreement from the

  Chembio Defendants to indemnify and hold the Underwriter Defendants harmless from any liability

  under the federal securities laws.

         94.     Representatives of the Underwriter Defendants also assisted Chembio in planning the

  May Offering, and had access to confidential corporate information concerning Chembio’s

  operations and financial prospects, including information regarding the efficacy of the DPP COVID-

  19 Test and the FDA’s response to the Company in connection therewith.

         95.     In addition to availing themselves of virtually unlimited access to internal corporate

  documents, on information and belief, agents of the Underwriter Defendants met with Chembio’s

  lawyers, management, and top executives in the month leading up to the May Offering.

         96.     During these meetings, agreements were reached as to: (i) the strategy to best

  accomplish the May Offering; (ii) the terms of the May Offering, including the price at which

  Chembio common stock would be sold; (iii) the language to be used in the Registration Statement;

  (iv) what disclosures would be made in the Registration Statement; and (v) what responses would be

  made to the SEC in connection with its review of the Registration Statement.
                                                 - 24 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 29 of 93 PageID #: 922




         97.     As a result of those frequent contacts and communications between the Underwriter

  Defendants and the Chembio Defendants (as well as the Underwriter Defendants’ direct involvement

  in material issues requiring disclosure, including Chembio’s business performance and reported

  financial information), the Underwriter Defendants knew of, or in the exercise of reasonable care

  should have known of, the existing yet undisclosed conditions and material risks detailed herein,

  which were either misrepresented in or omitted from the Registration Statement.

         98.     At a minimum, the Underwriter Defendants were negligent in not knowing, and

  failing to disclose in connection with the May Offering, the adverse information about the DPP

  COVID-19 Test conveyed by the FDA to the Company before the Offering, as well as adverse

  information about the effectiveness of the Test that was contrary to the disclosures in the

  Registration Statement, the omission of which rendered the Registration Statement false and

  misleading at the time it was made effective.

         99.     The Underwriter Defendants helped cause the Registration Statement to be filed with

  the SEC and declared effective in connection with the offer and sale of the shares of Chembio

  common stock registered thereby, including those shares purchased by the Funds and other members

  of the Securities Act Class.

                        Class Action Allegations by the Securities Act Class

         100.    The Funds bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and 23(b)(3) on behalf of all persons who purchased Chembio common stock

  directly in or traceable to the May Offering pursuant to the Registration Statement. This class asserts

  claims only for violations of Sections 11, 12(a)(2), and 15 of the Securities Act, 15 U.S.C. §§77k,

  77l and 77o. This class does not assert any claims sounding in fraud. Any person who did not

  acquire their Chembio shares directly in or traceable to the May Offering and pursuant to the

  Registration Statement is not included in the Securities Act Class. Also excluded from the Securities
                                                  - 25 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 30 of 93 PageID #: 923




  Act Class are Defendants, the officers and directors of the Company, members of their immediate

  families and their legal representatives, heirs, successors or assigns, and any entity in which

  Defendants have or had a controlling interest.

         101.    The members of the Securities Act Class are so numerous that joinder is

  impracticable. The May Offering involved the issuance and sale of at least 2.6 million shares of

  Chembio stock, which were publicly traded on the NASDAQ following the May Offering. While

  the exact number of Securities Act Class members is unknown to the Funds at this time, the Funds

  believe that there are at least thousands of members in the proposed Securities Act Class. Record

  owners and other members of the Securities Act Class may be identified from records maintained by

  Chembio or its transfer agent and may be notified of the pendency of this action by mail, using the

  form of notice similar to that customarily used in securities class actions.

         102.    The Funds’ claims are typical of the claims of the Securities Act Class, as all

  Securities Act Class members were and are similarly affected by Defendants’ conduct.

         103.    The Funds will fairly and adequately protect the interests of Securities Act Class

  members and have retained counsel competent and experienced in securities class action litigation.

         104.    Common questions of law and fact exist as to all Securities Act Class members and

  predominate over any questions solely affecting individual Securities Act Class members. Among

  the common questions of law and fact are:

                 (a)     whether Defendants violated the Securities Act;

                 (b)     whether the Registration Statement misrepresented and/or omitted material

  facts in violation of the Securities Act; and

                 (c)     whether and to what extent Securities Act Class members have sustained

  damages and the proper measure of damages.


                                                   - 26 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 31 of 93 PageID #: 924




          105.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy. Because the damages suffered by individual Securities Act Class

  members may be relatively small, the expense and burden of individual litigation make it

  exceedingly difficult, if not impossible and impracticable, for Securities Act Class members to

  individually redress the alleged wrongs done to them. There will be no difficulty in managing this

  action as a class action.

                                                 COUNT I

                           For Violations of §11 of the Securities Act
              Against All Defendants Other than Defendants Eberly and Esfandiari

          106.    The Funds repeat and reallege the above allegations in ¶¶1-2, 4, 6, 15-17, 19, 23-25,

  30-42, and 44-105 as if fully set forth herein.

          107.    This Cause of Action is brought pursuant to Section 11 of the Securities Act, 15

  U.S.C. §77k, on behalf of the Securities Act Class, against all Defendants other than Defendants

  Eberly and Esfandiari. This Cause of Action does not allege, and does not intend to allege, fraud or

  fraudulent intent, which is not a required element of Section 11, and any implication of fraud or

  fraudulent intent is hereby expressly disclaimed.

          108.    Section 11 gives rise to liability to certain defendants enumerated therein if “any part

  of the registration statement, when such part became effective, contained an untrue statement of a

  material fact or omitted to state a material fact required to be stated therein or necessary to make the

  statements therein not misleading. . . .” 15 U.S.C. §77k(a).

          109.    Among others, Section 11 identifies the following categories of defendants as those

  who may be liable thereunder: (a) “every person who signed the registration statement”; (b) “every

  person who was a director of (or person performing similar functions) . . . the issuer at the time of

  the filing of the part of the registration statement with respect to which his liability is asserted”; (c)

                                                    - 27 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 32 of 93 PageID #: 925




  “every person who, with his consent, is named in the registration statement as being or about to

  become a director, person performing similar functions, or partner”; and (d) “every underwriter with

  respect to such security.” 15 U.S.C. §77k(a)(1)-(3), (5).

         110.    The prospectus and prospectus supplement, which were incorporated in and formed

  part of the Registration Statement for the May Offering, contained inaccurate and misleading

  statements of material fact, omitted facts necessary to render statements therein non-misleading, and

  omitted to state material facts required to be stated therein.

         111.    Chembio is the registrant for the May Offering. Defendants named herein were

  responsible for the contents and dissemination of the Registration Statement, and the Director

  Defendants, Page and Goldman each signed and/or authorized the signing of the Registration

  Statement or were designated therein as director-nominees. The Underwriter Defendants marketed

  and underwrote the May Offering and sold Chembio common stock to investors.

         112.    As the issuer of the shares, Chembio is strictly liable to the Funds and the Securities

  Act Class for the Registration Statement’s material misstatements and omissions. Signatories of the

  Registration Statement and the other defendants named herein are also strictly liable to the Funds

  and the Securities Act Class for such material misstatements and omissions.

         113.    None of Defendants named herein made a reasonable investigation or possessed

  reasonable grounds to believe that the statements in the Registration Statement were complete,

  accurate or non-misleading.

         114.    By reason of the conduct alleged herein, each defendant violated, and/or controlled a

  person who violated, Section 11 of the Securities Act.

         115.    The Funds purchased Chembio common stock pursuant to the Registration Statement.




                                                  - 28 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 33 of 93 PageID #: 926




          116.    The Funds and the Securities Act Class have sustained damages. The value of

  Chembio common stock has declined substantially subsequent and due to Defendants’ violations.

          117.    At the time of their purchases of Chembio common stock, the Funds and other

  members of the Securities Act Class were without knowledge of the facts concerning the wrongful

  conduct alleged herein.

          118.    Less than one year elapsed from the time that the Funds discovered, or reasonably

  could have discovered, the facts upon which this complaint is based to the time that Lead Plaintiffs

  filed this action. Less than three years has elapsed between the time that the securities upon which

  this Cause of Action is brought were offered to the public and the time this action was filed.

                                                COUNT II

                         For Violations of §12(a)(2) of the Securities Act
              Against All Defendants Other than Defendants Eberly and Esfandiari

          119.    The Funds repeat and reallege the above allegations in ¶¶1-2, 4, 6, 15-17, 19, 23-25,

  30-42, and 44-118 as if fully set forth herein.

          120.    This Cause of Action is brought pursuant to Section 12(a)(2) of the Securities Act, 15

  U.S.C. §771(a)(2), on behalf of the Securities Act Class, against all Defendants other than

  Defendants Eberly and Esfandiari. This Cause of Action does not allege, and does not intend to

  allege, fraud or fraudulent intent, which is not a required element of Section 12(a)(2), and any

  implication of fraud or fraudulent intent is hereby expressly disclaimed.

          121.    Section 12(a)(2) gives rise to liability as to “[a]ny person who . . . offers or sells a

  security . . . by means of a prospectus or oral communication, which includes an untrue statement of

  a material fact or omits to state a material fact necessary in order to make the statements, in the light

  of the circumstances under which they were made, not misleading. . . .” 15 U.S.C. §771(a)(2).




                                                    - 29 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 34 of 93 PageID #: 927




  Liability for a violation of Section 12(a)(2) extends to those, at a minimum, who passed title to the

  security to the purchaser, as well as those who solicited the purchase.

          122.    By means of the defective prospectus, which was incorporated in and formed part of

  the Registration Statement for the May Offering, these defendants promoted and sold, for the benefit

  of themselves and their associates, Chembio common stock to the Funds and other members of the

  Securities Act Class. In the absence of their efforts to publicize the May Offering and solicit

  Chembio common stock purchasers, the May Offering could not have occurred.

          123.    Additionally, Chembio qualifies as a statutory seller under SEC Rule 159A, which

  provides that an issuer is a statutory seller for the purpose of Section 12(a)(2) regardless of the form

  of underwriting. Specifically, SEC Rule 159A(a), 17 C.F.R. §230.159A(a)(1)- (4), provides, in part,

  the following “[d]efinition of seller for purposes of section 12(a)(2) of the [1933] Act”:

          For purposes of section 12(a)(2) of the Act only, in a primary offering of securities of
          the issuer, regardless of the underwriting method used to sell the issuer’s securities,
          seller shall include the issuer of the securities sold to a person as part of the initial
          distribution of such securities, and the issuer shall be considered to offer or sell the
          securities to such person, if the securities are offered or sold to such person by means
          of any [prospectus] . . . [or] other communication that is an offer in the offering made
          by the issuer to such person.

          124.    Furthermore, for the purpose of SEC Rule 159A(a), “information is provided or a

  communication is made by or on behalf of an issuer if an issuer or an agent or representative of the

  issuer authorizes or approves the information or communication before its provision or use.” Note 1,

  17 C.F.R. §230.159A(a); see also 70 Fed. Reg. 44722 at 44769 (Aug. 3, 2005).

          125.    The Registration Statement contained untrue statements of material fact and failed to

  disclose material facts, as detailed above. Defendants owed the Funds and other Securities Act Class

  members a duty to make a reasonable and diligent investigation of the statements contained in the

  Registration Statement to ensure they were true and accurate. Defendants, in the exercise of


                                                   - 30 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 35 of 93 PageID #: 928




  reasonable care, should have known of the misstatements and omissions contained in the

  Registration Statement as set forth above.

         126.    The Funds did not know, nor in the exercise of reasonable diligence could have

  known, of the untruths and omissions contained in the Registration Statement when they purchased

  Chembio common stock.

         127.    By reason of the conduct alleged herein, these Defendants violated Section 12(a)(2)

  of the Securities Act. As a direct and proximate result of such violations, the Funds and other

  members of the Securities Act Class who purchased Chembio common stock pursuant to the

  Registration Statement sustained substantial damages in connection with their purchases.

  Accordingly, the Funds and the other members of the Securities Act Class who hold Chembio

  common stock issued pursuant to the Registration Statement have the right to rescind and recover the

  consideration paid for their shares, and hereby tender their Chembio common stock to the defendants

  sued herein. Securities Act Class members who have sold their Chembio common stock seek

  damages to the extent permitted by law.

                                               COUNT III

                            For Violations of §15 of the Securities Act
                       Against the Director Defendants, Page and Goldman

         128.    The Funds repeat and reallege the above allegations in ¶¶1-2, 4, 6, 15-17, 19, 23-25,

  30-42, and 44-128 as if fully set forth herein.

         129.    This Cause of Action is brought pursuant to Section 15 of the Securities Act against

  the Director Defendants, Page and Goldman. This Cause of Action does not allege, and does not

  intend to allege, fraud or fraudulent intent, which is not a required element of Section 15, and any

  implication of fraud or fraudulent intent is hereby expressly disclaimed.




                                                    - 31 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 36 of 93 PageID #: 929




          130.    Where a violation of Section 11 or Section 12(a)(2) occurs, Section 15 gives rise to

  liability as to “[e]very person who, by or through stock ownership, agency, or otherwise, or who,

  pursuant to or in connection with an agreement or understanding with one or more other persons by

  or through stock ownership, agency, or otherwise, controls any person liable under sections 77k or

  77l [§11 or §12(a)(2)]. . . .” 15 U.S.C. §77o(a). Control persons under Section 15 are “liable jointly

  and severally with and to the same extent as such controlled person to any person to whom such

  controlled person is liable. . . .” Id.

          131.    As detailed herein, each of the Director Defendants, Page and Goldman, committed

  primary violations of the Securities Act, or are directly responsible and primarily liable for any such

  violations, by committing conduct in contravention of Sections 11 and 12(a)(2).

          132.    The Company controlled the Director Defendants, Page and Goldman, each of whom

  signed the Registration Statement.

          133.    The Director Defendants, Page and Goldman, each were control persons of Chembio

  by virtue of their positions as directors and/or senior officers of the Company. They each had direct

  and/or indirect business and/or personal relationships with other directors, officers and/or major

  shareholders of Chembio. Alternatively, the Company controlled the Director Defendants, Page and

  Goldman, given the influence and control the Company possessed and exerted over them.

          134.    By reason of the conduct alleged herein, these Defendants violated Section 15 of the

  Securities Act, and the Funds and the Securities Act Class have suffered harm as a result.

                              THE EXCHANGE ACT CLASS CLAIMS

          A.      Background on Chembio

          135.    Chembio is a provider of point-of-care (“POC”) diagnostic products for the detection

  and diagnosis of infectious diseases. POC testing refers to medical diagnostic testing that takes

  place at or near the time and place of patient care. It purportedly generates real-time, lab-quality
                                                  - 32 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 37 of 93 PageID #: 930




  diagnostic results within minutes through the use of portable blood analyzers, allowing medical

  personnel to make rapid triage and treatment decisions when diagnosing a patient or monitoring a

  treatment response.

         136.    Chembio’s commercially available products employ either its proprietary DPP

  technology or traditional lateral flow technology. In the Registration Statement issued in connection

  with the May Offering, the Company claimed that in recent years, it had, while concurrently

  developing its own products, executed a strategy to leverage DPP intellectual property, as well as its

  scientific and operational expertise, through the Research and Development Services program of

  collaborative projects.

         137.    Chembio also disclosed that it is primarily focused on expanding its product portfolio

  based upon its proprietary DPP technology. Chembio’s DPP technology is a form of lateral flow

  immunoassay (also referred to as lateral flow tests, referenced herein as “LFTs”), which is a

  diagnostic device used to confirm the presence or absence of a target analyte, such as pathogens or

  biomarkers in humans or animals, including antibodies or antigens. The term “assay” is the

  technical term for an investigative procedure for measuring the presence, amount, or functional

  activity of a target entity. These tests involve the application of serum or other samples directly on a

  strip of suitable material such as cellulose, where the antibodies are diffused laterally and eventually

  reach a site in the strip where appropriate antigen has been applied and chemically fixed. Specific

  antibodies would become bound to the site while nonreacting antibodies diffuse out from the area.

  The presence of antibodies is visualized using labeled conjugates. LFTs also typically contain a

  control line to confirm that the test is working properly, along with one or more target or test lines.

         138.    LFTs are designed to incorporate intuitive user protocols and are commonly

  advertised as requiring minimal training to operate. They can be qualitative and read visually, or


                                                   - 33 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 38 of 93 PageID #: 931




  provide data when combined with reader technology, such as Chembio’s DPP Micro Reader and

  DPP Micro Reader II, both of which were incorporated into Chembio’s DPP COVID-19 System.

         139.    Chembio’s DPP Micro Reader and DPP Micro Reader II are portable, battery-

  powered instruments that capture an image of the test strip surface, verify the presence and intensity

  of the control line, and measure the line intensity at each of the test line positions. The DPP Micro

  Reader interprets the test results using a scoring algorithm, and reports a “reactive,” “non-reactive,”

  or “invalid” result after approximately 3 seconds. The DPP Micro Reader II interprets the results

  using a test-specific algorithm, and reports a “reactive,” “non-reactive,” or “invalid” result after

  approximately 10 seconds.

         140.    At all relevant times, Chembio touted its proprietary DPP technology platform as

  easy-to-use, and providing high-quality, rapid diagnostic results in 15 to 20 minutes using a small

  drop of blood from the fingertip or alternative samples. The Company claims that through advanced

  multiplexing, the DPP platform can detect up to eight, distinct test results from a single patient

  sample, which can deliver greater clinical value than other rapid tests. The DPP Micro Reader is

  described as well-suited for decentralized testing, providing real-time results to enable patients to be

  clinically assessed while they are still on-site. Chembio has also stated that objective results

  produced by the DPP Micro Reader reduce the possibility of the types of human error that can be

  experienced in the visual interpretations required by many rapid tests.

         B.      The Intense Demand for Accurate COVID-19 Tests in 2020 and
                 Emergency Use Authorization

         141.    In late 2019, a novel virus called SARS-CoV-2, later designated as COVID-19,

  originated in China and spread rapidly, ultimately causing a massive global health crisis with a death

  toll that continues to rise, putting massive stress on the public and private health systems, and

  continuously exposing inefficiencies in national and global infrastructure. On February 4, 2020, the

                                                   - 34 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 39 of 93 PageID #: 932




  Secretary of the Department of Health and Human Services determined, pursuant to Section 564 of

  the Federal Food, Drug, and Cosmetic Act that there was a public health emergency with a

  significant potential to affect national security or the health and security of United States citizens

  living abroad. The COVID-19 outbreak was declared a pandemic by the World Health Organization

  on March 11, 2020, and the United States declared a national emergency shortly thereafter, on

  March 13, 2020.

          142.   In attempting to contain, control, and prevent the mass transmission of COVID-19,

  and its devastating effects, world leaders, including United States government officials and public

  health officials, implemented extraordinary policy measures mandating quarantining and social

  distancing measures. United States officials have also worked with private companies to develop

  COVID-19 tests, treatments, and vaccines.

          143.   It has become a well-known fact that accurate methods of testing for COVID-19 are a

  vitally important tool for reducing the spread of the virus and re-starting global society. Accurate

  diagnostic and serological tests that are readily accessible to the public can provide much-needed

  data on where the most serious outbreaks of the virus occur, and can offer insight into where medical

  and other resources should be allocated, and what public policy measures are appropriate or

  effective.

          144.   As a result, the demand for accurate tests has skyrocketed. The sudden worldwide

  demand for accurate, high-quality testing is unlike anything the diagnostic testing industry has

  experienced before and has placed unprecedented strain on companies attempting to tap into this

  new market. Test manufacturers are challenged to scale up productions, from millions of tests per

  month to millions per week, in the face of multiple waves of infections. The sum total of all lateral

  flow rapid diagnostic tests per year, approximately 2 billion globally, now conservatively needs to be


                                                  - 35 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 40 of 93 PageID #: 933




  produced just for COVID-19. If every current manufacturer of these tests fully dedicated their

  production solely to COVID-19, there would likely still be insufficient capacity.

          145.    The FDA has also taken the extraordinary step of granting EUAs for hundreds of

  COVID-19 diagnostic and antibody tests, allowing companies to market tests without receiving

  formal FDA approval.

          146.    Before the FDA may issue an EUA, the HHS Secretary must declare that

  circumstances exist justifying the authorization. This is referred to as an “EUA declaration,” which

  must be based on one of the following actions:

                  (a)     a determination by the Secretary of Homeland Security that there is a

  domestic emergency, or a significant potential for a domestic emergency, involving a heightened risk

  of attack with a CBRN agent(s);

                  (b)     a determination by the Secretary of Defense that there is a military emergency,

  or a significant potential for a military emergency, involving a heightened risk to United States

  military forces of attack with a CBRN agent(s);

                  (c)     a determination by the Secretary of HHS that there is a public health

  emergency, or a significant potential for a public health emergency, that affects, or has a significant

  potential to affect, national security or the health and security of United States citizens living abroad,

  and that involves a CBRN agent or agents, or a disease or condition that may be attributable to such

  agent(s); or

                  (d)     the identification of a material threat, by the Secretary of Homeland

  Security pursuant to Section 319F-2 of the Public Health Service (PHS) Act, that is sufficient to

  affect national security or the health and security of United States citizens living abroad.




                                                    - 36 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 41 of 93 PageID #: 934




         147.    When an EUA declaration is terminated, any EUAs issued based on that declaration

  will no longer remain in effect. However, the FDA may decide to approve the product for the use

  permitted by the EUA, meaning that the product would no longer be unapproved.

         148.    The type of review that the FDA conducts for an EUA is considerably less rigorous

  than the normal process of reviewing a product for approval. Normally, to approve a drug, the FDA

  must determine that there is “substantial evidence,” consisting of adequate and well-controlled

  investigations, that the product will have the effect it is intended to have. An EUA, on the other

  hand, can be authorized if “it is reasonable to believe that . . . the product may be effective.” The

  FDA assesses the potential effectiveness of possible EUA products on a case-by-case basis using a

  risk-benefit analysis, which takes the material threat which prompted the EUA declaration into

  account.

         149.    The FDA has acknowledged that comprehensive effectiveness data is unlikely to be

  available for every EUA candidate, but recommends that an EUA request include a well-organized

  summary of the available scientific evidence regarding the product’s safety and effectiveness, risks

  and benefits, and any available, approved alternatives to the product. The FDA also states that it

  may seek additional data and information on a case-by-case basis to ensure that their criteria are

  met. 2 Companies are also expected to continue to develop their product. Indeed, Chembio

  acknowledged that the FDA’s original letter of authorization for the EUA required Chembio’s

  participation in the NCI study, which later debunked the data included in Chembio’s submission.




  2
         Emergency Use Authorization of Medical Products and Related Authorities, U.S. FOOD AND
  DRUG ADMINISTRATION (Jan. 2017), https://www.fda.gov/regulatory-information/search-fda-
  guidance-documents/emergency-use-authorization-medical-products-and-related-authorities.

                                                 - 37 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 42 of 93 PageID #: 935




         C.      Background on Serology Testing

                 1.      The Mechanics of Serology Testing

         150.    There are currently two types of COVID-19 tests, diagnostic tests and serology tests,

  also known as antibody tests. There are two types of diagnostic tests: (1) molecular tests, such as

  RT-PCR tests, that detect the virus’s genetic material; and (2) antigen tests that detect specific

  proteins from the virus. While diagnostic tests can determine if a person has an active coronavirus

  infection, serology tests, also known as antibody tests or immunoglobulin tests, can show if a person

  has been infected with COVID-19 in the past by detecting antibodies created by the immune system

  to fight the virus. Both are important tools in the efforts to open up the economy, return to work, and

  provide widespread access to vaccines.

         151.    Serology tests measure the level of certain antibodies, called immunoglobulins, which

  are proteins made by the immune system to fight antigens, such as bacteria, viruses, and toxins, in

  the blood. They are usually taken via finger stick or blood draw, and can provide results on the same

  day, or in 1-3 days. Antibodies are found in the liquid part of blood, called serum or plasma, and are

  specific to the particular infection they are produced to fight against.

         152.    The body produces different types of antibodies based on the time of infection. There

  are five subclasses of antibodies:

                 (a)     Immunoglobulin A (“IgA”) is found in high concentrations in the mucous

  membranes, particularly those lining the respiratory passages and gastrointestinal tract, as well as in

  saliva and tears, and may increase during infection;

                 (b)     Immunoglobulin G (“IgG”), the most abundant type of antibody, is found in

  all body fluids and protects against bacterial and viral infections, is commonly produced seven to

  fourteen days after infection, and is detectable for months and even years, depending upon the



                                                  - 38 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 43 of 93 PageID #: 936




  antigen and the individual. They are more durable than IgM antibodies and could be the key to

  lasting COVID-19 immunity;

                 (c)     Immunoglobulin M (“IgM”), which is found mainly in the blood and lymph

  fluid, is the first antibody to be made by the body to fight a new infection and is commonly

  detectable after four to seven days. They are short-lived and may indicate that the virus is still

  present;

                 (d)     Immunoglobulin E (“IgE”) is associated mainly with allergic reactions and is

  found in the lungs, skin, and mucous membranes; and

                 (e)     Immunoglobulin D (“IgD”) exists in small amounts in the blood, and is the

  least-understood antibody.

         153.    Antibodies in some individuals can be detected within the first week of illness onset.

  In COVID-19 infections, IgM and IgG antibodies can arise nearly simultaneously in serum within 2

  to 3 weeks after illness onset, but it is unclear how long they remain detectable following an

  infection. Thus, the absence of detectable IgM or IgG antibodies does not necessarily rule out that a

  person could have previously been infected.

         154.    IgA, IgG, and IgM are often measured together, to increase test specificity and give

  doctors more information about immune system functioning. Total IgG and IgM assays cannot

  distinguish between early (IgM) and late (IgG) antibody responses, and as a result, do not provide a

  clear picture about whether an individual has potentially developed a longer-term immune response

  (IgG) or is currently infected (IgM).

         155.    Alternatively, an IgG-specific serology test reveals if a person had COVID-19 in the

  past and has developed antibodies that are highly specific to the virus. While it is still uncertain

  whether IgG antibodies offer lasting SARS-CoV-2 immunity, the IgG-specific test is still able to tell


                                                 - 39 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 44 of 93 PageID #: 937




  clinicians of a past infection, which can provide important information regarding individual and

  population immunity levels.

          156.    There are various types of serology tests that have been utilized for the detection of

  COVID-19 antibodies:

                  (a)     Rapid diagnostic test (“RDT”): This is typically a qualitative (positive or

  negative) lateral flow assay that is small, portable, and can be used at the point of care. These tests

  may use blood samples from a finger prick, saliva samples, or nasal swab fluids. RDTs are often

  similar to pregnancy tests, in that they show the user colored lines to indicate positive or negative

  results. In the context of COVID-19, these tests most frequently test for patient antibodies (IgG and

  IgM), or viral antigen. The Chembio DPP COVID-19 Test is an RDT.

                  (b)     Enzyme-linked immunosorbent assay (“ELISA”): This test can be

  qualitative or quantitative and is generally a lab-based test. They usually use whole blood, plasma,

  or serum samples from patients, and rely on a plate coated with a viral protein of interest. The

  samples are then incubated with the protein, and if the patient has antibodies to the viral protein, they

  bind together. The bound antibody-protein complex can then be detected with another wash of

  antibodies that produce a color or fluorescent-based readout. In the context of COVID-19, these

  tests most frequently test for patient antibodies (IgG and IgM). On its website, Chembio alleges that

  its DPP technology differs from classical lateral flow tests by operating in a manner similar to that of

  the sequential ELISA format.

                  (c)     Neutralization assay: These tests rely on patient antibodies to prevent viral

  infection of cells in a lab setting, and require whole blood, serum, or plasma samples from the

  patient. They depend on cell culture, a lab-based method of culturing cells that allow SARS-CoV-2

  growth. When the virus and cells are grown with decreasing concentrations of patient antibodies,


                                                   - 40 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 45 of 93 PageID #: 938




  researchers can visualize and quantify how many antibodies in the patient serum are able to block

  virus replication, which can happen through the antibody binding to an important cell entry protein

  on the virus.

                  (d)    Chemiluminescent immunoassay: This test is typically quantitative, lab-

  based, and uses whole blood, plasma, or serum samples from patients. A variation of this test can

  use magnetic, protein-coated microparticles, known as a chemiluminescent microparticle

  immunoassay. The test relies on mixing patient samples with a known viral protein, buffer reagents,

  and specific enzyme-labeled antibodies that allow a light-based, luminescent read-out. Any

  antibodies in the patient sample that react to the viral protein will form a complex. Then, secondary

  enzyme-labeled antibodies are added that bind to these complexes. This binding induces a chemical

  reaction that produces light. The amount of light, or radiance, emitted from each sample is then used

  to calculate the number of antibodies present in a patient sample. This test can look for multiple

  types of antibodies, including IgG, IgM, and IgA.

         157.     According to the Mayo Clinic, antibody testing is not recommended until at least 14

  days after the start of symptoms. If a patient is tested too early, while their immune system is still

  mounting its defense, the test may not provide an accurate result. Currently, there is no identified

  advantage whether the assays test for IgG, IgM and IgG, or total antibody.

                  2.     The Importance of Serology Testing for COVID-19

         158.     Numerous serologic assays for SARS-CoV-2 have gained EUAs in recognition of

  their importance in fighting the COVID-19 pandemic. Although serology tests do not detect the

  presence of the SARS-CoV-2 virus itself, they can help determine whether the individual being

  tested was previously infected, even if that person never showed symptoms, unlike direct detection

  methods, such as antigen detection tests, that can detect acutely infected persons. As a result,

  serology tests can illuminate the population’s level of immunity, a key tool in society’s efforts to
                                                  - 41 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 46 of 93 PageID #: 939




  move past the pandemic. While serologic assays do not typically replace direct detection methods as

  the primary tool for diagnosing an active SARS-CoV-2 infection, they are sometimes performed

  along with viral testing when someone seeks care late in the course of their illness. They may also

  help confirm a diagnosis of Multisystem Inflammatory Syndrome in Children, a condition linked to

  COVID-19.

         159.    Serology tests have numerous important applications in monitoring and responding to

  the COVID-19 pandemic. Not everyone who has had COVID-19 had the opportunity to be tested

  before the virus was cleared from their bodies, and studies conducted on the transmission of

  COVID-19 to date have shown that up to 44% of those who test positive are asymptomatic. Thus,

  serologic assays for SARS-CoV-2 can play an important role in understanding the virus’s

  epidemiology in the general population and identifying groups at higher risk for infection.

  Demographic and geographic patterns of serologic test results can also help determine which

  communities may have experienced a higher infection rate and therefore may have a higher

  proportion with some degree of immunity, at least temporarily.

         160.    It is now presumed that there is a significant population in the United States that

  likely has been infected with SARS-CoV-2, has recovered, and currently possesses some degree of

  immunity. Extensive serology testing would help determine the true prevalence of COVID-19,

  which would aid public health decision-making, release individuals from the constraints of social

  distancing measures, and eventually restart the economy.

         161.    Serologic test results can also assist in determining who may donate a part of their

  blood called convalescent plasma, which may serve as a possible treatment for those who are

  seriously ill from COVID-19.




                                                - 42 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 47 of 93 PageID #: 940




         D.      Measuring the Effectiveness of Serology Tests

         162.    The performance of serology tests is described by their “sensitivity,” or their ability to

  identify those with antibodies to SARS-CoV-2 (true positive rate), and their “specificity,” or their

  ability to identify those without antibodies to SARS-CoV-2 (true negative rate).

         163.    A highly sensitive test will flag almost everyone who has the condition being tested

  for and will not produce many false-negative results. For example, a test with 90% sensitivity will

  correctly return a positive result for 90% of people who are positive for the condition they’re being

  tested for, but will return a negative result, i.e., a false-negative, for 10% of the people who should

  have tested positive. A more specific test will detect only the presence of the specific antibodies of

  interest and produce few false positive results. However, as the presence of both IgM and IgG vary

  depending on when the infection occurred, the timing of testing is critical.

         164.    A test’s sensitivity can be estimated by determining whether or not it is able to detect

  antibodies in blood samples from patients who have been confirmed to have COVID-19 with a

  nucleic acid amplification test, or NAAT. In some validation studies of these tests, the samples

  used, in addition to coming from patients confirmed to have COVID-19 by a NAAT, may also be

  confirmed to have antibodies present using other serology tests.

         165.    Specificity measures a test’s ability to correctly generate a negative result for

  individuals who do not have the condition being tested for. A high-specificity test will correctly rule

  out almost everyone who does not have the condition and will not generate many false-positive

  results. For example, a test with 90% specificity will correctly return a negative result for 90% of

  people who don’t have the condition, but will return a false positive for 10% of the people who do

  not have the condition and should have tested negative.

         166.    A test’s specificity can be estimated by testing large numbers of samples collected

  and frozen before SARS-CoV-2 is known to have circulated to demonstrate that the test does not
                                                  - 43 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 48 of 93 PageID #: 941




  produce positive results in response to the presence of other causes of a respiratory infection, such as

  other coronaviruses.

          167.    Tests are also described by their Positive Predictive Value (“PPV”) and Negative

  Predictive Value (“NPV”). The term “predictive value” refers to the probability of having the

  condition, given the results of the test. Positive predictive value is the probability that a patient with

  a positive test result actually has the condition. Negative predictive value is the probability that a

  person with a negative test result is truly free of the condition.

          168.    These measures are calculated using a test’s sensitivity, specificity, and using an

  assumption about the percentage of individuals in the population who have antibodies to SARS-

  CoV-2 (which is called “prevalence” in these calculations). The more sensitive a test, the less likely

  an individual with a negative test will have the condition and thus the greater the negative predictive

  value. The more specific the test, the less likely an individual with a positive test will be free from

  the condition and the greater the positive predictive value.

          169.    Every test returns some false positive and false negative results. The PPV and NPV

  help test interpreters understand, given how prevalent individuals with antibodies are in a population,

  how likely it is that a person who receives a positive result from a test truly does have antibodies to

  SARS-CoV-2, and how likely it is that a person who receives a negative result from a test truly does

  not have antibodies to SARS-CoV-2.

          170.    When the prevalence of preclinical disease is low, the positive predictive value will

  also be low, even using a test with high sensitivity and specificity. For rarer diseases, a large

  proportion of those with positive screening tests will inevitably be found not to have the disease

  upon further diagnostic testing. To increase the positive predictive value of a screening test, a

  program could target the screening test to those at high risk of developing the disease, based on


                                                    - 44 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 49 of 93 PageID #: 942




  considerations such as demographic factors, medical history or occupation. For example,

  mammograms are recommended for women over the age of forty, because that is a population with a

  higher prevalence of breast cancer.

         171.    In response to COVID-19, experts maintain that antibody test manufacturers must

  have a heightened focus on specificity to reduce the number of instances where individuals falsely

  believe they have a certain level of immunity and are safe to relax social distancing precautions.

         E.      Chembio’s DPP COVID-19 IgM/IgG Test

         172.    The Chembio DPP® COVID-19 IgM/IgG System is a single-use rapid

  immunochromatographic test for the qualitative detection and differentiation of IgM and IgG

  antibodies to SARS-CoV-2 in fingerstick whole blood, venous whole blood, serum, or plasma

  (lithium heparin or EDTA) samples.

         173.    On April 8, 2020, prior to the EUA grant, Chembio announced that Stony Brook

  Medicine selected the DPP COVID-19 Test to help identify persons who have recovered from

  COVID-19 for use in an FDA-approved investigation to determine if convalescent blood plasma

  from people who have recovered from COVID-19 can help treat hospitalized patients with active

  COVID-19 infection. The DPP COVID-19 System was used to confirm that patients enrolled in

  Stony Brook’s study had adequate levels of IgG antibodies to make them eligible to donate

  convalescent plasma. On this news, Chembio stock spiked 8% on April 9, 2020.

         174.    The DPP COVID-19 Test was granted an EUA by the FDA on April 14, 2020 based

  on data Chembio stated demonstrated clinical performance estimates of 77.4% positive percent

  agreement (PPA)/sensitivity for IgM, 87.1% PPA for IgG, 93.5% PPA for combined IgM/IgG, and

  94.4% negative percent agreement (NPA)/specificity for combined IgM/IgG. It was also granted

  regulatory approval by Brazil’s Agenica Nacional de Vigilancia Sanitaria, or ANVISA, in April


                                                - 45 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 50 of 93 PageID #: 943




  2020, and gained regulatory clearance from the European Union when it was issued a CE Marking

  on or about May 4, 2020, enabling its sale in the European community.

         175.    The DPP COVID-19 IgM/IgG System includes the DPP COVID-19 IgM/IgG Test

  Devices and the DPP Micro Reader or DPP Micro Reader 2 for use with the DPP COVID-19

  IgM/IgG System. The test was made specifically to be read with the DPP Micro Reader or the DPP

  Micro Reader II, which purportedly minimize human errors due to subjective visual reading of IgM

  and IgG results.

         F.      Contradictory Data Available to Chembio Demonstrated the Reduced
                 Accuracy of Its DPP COVID-19 Test

         176.    After gaining the EUA, the Chembio Defendants knew that the DPP COVID-19 Test

  would be subject to additional review of its accuracy, specifically the NCI study, and that they would

  eventually need to take additional steps to maintain its approval from the FDA. The FDA privately

  informed Chembio by April 29, 2020 that independent evaluation data of Chembio’s DPP COVID-

  19 Test indicated that the test was ineffective and demonstrated a high false positive rate.

         177.    Only ten days earlier, on April 19, 2020, The New York Times described “[a]

  [m]edical [f]ree-for-[a]ll” with antibody tests where: “More than 90 companies have jumped into the

  market since the F.D.A. eased its rules and allowed antibody tests to be sold without formal federal

  review or approval.” 3 The article stated that the FDA had received EUA requests from 120

  antibody-testing developers, and had only granted formal approval to four so far: Cellex, Ortho

  Clinical Diagnostics, Chembio, and the Mount Sinai Laboratory. The New York Times quoted a

  doctor from the Association of Public Health Laboratories, who was heartened to see more

  developers seeking EUAs, describing it as “the gold standard.” The article also quoted the FDA

  3
          Steve Eder, Megan Twohey, Apoorva Mandavilli, Antibody Test, Seen as Key to Reopening
  Country, Does Not Yet Deliver, THE NEW YORK TIMES (Apr. 19, 2020),
  https://www.nytimes.com/2020/04/19/us/coronavirus-antibody-tests.html.

                                                  - 46 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 51 of 93 PageID #: 944




  commissioner, Dr. Stephen M. Hahn, who said that “every step we have taken as part of our

  approach to Covid-19 testing has been a careful balancing of risks and benefits,” adding, “We are

  continuing to learn and adapt based on the real-world experience and data we’re seeing.”

         178.    According to the FDA Letter, on April 29, 2020, the FDA reached out to Chembio,

  stating that new information from three evaluations performed since approval of the EUA

  demonstrated that Chembio’s test performance may be “both inconsistent and lower than that

  described in [Chembio’s] original submission.” This was only ten days after The New York Times

  described Chembio’s EUA as “the gold standard” and cautioned against inaccurate tests wrongfully

  allowed into the marketplace. Investors and the public had no reason to believe that Chembio’s DPP

  COVID-19 System was not as accurate as the Company claimed.

         179.    Until the Revocation, it appeared that Chembio’s DPP COVID-19 Test was one of a

  dwindling number of reputable antibody tests on the market. On May 21, 2020, the FDA announced

  the removal of 28 other COVID-19 antibody tests from the United States market. The tests were

  either: (1) voluntarily removed by the test’s manufacturer; (2) removed by the FDA because an EUA

  application was not submitted; or (3) removed because the FDA denied an EUA application.

  Analysts at Dougherty & Company LLC stated on May 22, 2020 that “[w]e believe more tests will

  be added to this list, which will effectively reduce competition for [Chembio’s] EUA-approved test.”

         180.    Earlier that same week, on May 18, 2020, Chembio announced a strategic supplier

  partnership with Thermo Fisher Scientific to distribute Chembio’s DPP COVID-19 Test in the U.S.,

  which Eberly stated “will significantly increase our commercial footprint.”

         181.    However, in the FDA Letter, the FDA explained that data generated from an

  independent evaluation of Chembio’s device by the Department of Health and Human Services,

  National Institutes of Health, and the NCI demonstrated an observed PPA of 57.1% for IgM, 78.6%


                                                 - 47 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 52 of 93 PageID #: 945




  for IgG, and 82.1% for combined IgM/IgG, which indicates a high false negative rate. The overall

  NPA was 81.2%, which indicates a high false positive rate. The below chart illustrates the disparity

  in the data Chembio initially submitted compared to the independent analysis: 4




         182.    According to the FDA, the performance observed in these additional evaluations was

  below the clinical performance they generally expect for serology tests to meet the effectiveness and

  risk/benefit standards for issuance of an EUA. The FDA stated that under its current thinking, based

  on the totality of scientific evidence currently available to the FDA regarding the clinical

  performance estimates for serology tests, and under the current circumstances of the public health

  emergency, clinical agreement data for SARS-CoV-2 antibody tests with 30 positive samples and 75

  negative samples generally should demonstrate a minimum combined PPA/sensitivity, of 90%; a




  4
         Elizabeth Cairns, The FDA gets aggressive with Covid-19 antibody tests, EVALUATE
  (June 18, 2020), https://www.evaluate.com/vantage/articles/news/policy-and-regulation/fda-gets-
  aggressive-covid-19-antibody-tests.

                                                 - 48 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 53 of 93 PageID #: 946




  minimum NPA/specificity, of 95%; and for tests that report specifically IgM and IgG, a minimum

  PPA/sensitivity for IgG of 90% and a minimum PPA/sensitivity for IgM of 70%.

         183.    The FDA also stated that clinical agreement data for SARS-CoV-2 antibody tests

  with greater than 30 positives and 75 negative samples generally should demonstrate a minimum

  overall (i.e., IgM/IgG combined) and IgG PPA of 87% with a lower bound of the 95% confidence

  interval greater than 74.4%, a minimum IgM PPA of 67% with a lower bound of the 95% confidence

  interval greater than 52.1%, and a minimum NPA of 93% with a lower bound of the 95% confidence

  interval greater than 87.8%.

         184.    Notably, the FDA revealed that Chembio submitted supplemental data on April 29,

  2020 and May 15, 2020, which did not resolve its concerns regarding the poor clinical performance

  of Chembio’s DPP COVID-19 Test. The FDA also stated that the data provided by Chembio on

  April 29, 2020 further demonstrated poor performance. As a result, the FDA emailed Chembio on

  May 22, 2020, explaining its concern that the NCI evaluation data “suggest significant performance

  concerns with your device, which may put patients at unreasonable risk of harm due to inaccurate

  results.” The FDA also asked Chembio to submit, by May 25, 2020, “information adequate to

  demonstrate that the health risks posed by your device performing differently than the labeled

  performance can be adequately mitigated/addressed in a timely manner[,]” and also notified

  Chembio that if the information it provided did not adequately address the potential risk to patients,

  the FDA “may take steps and/or request that you take additional actions to protect the public health

  as appropriate.”

         185.    According to the FDA Letter, Chembio responded on May 24, 2020, stating that an

  investigation had been performed to better understand and confirm the findings of the NCI

  evaluation and, based on the results of the investigation, Chembio changed the cut-off for the Micro


                                                  - 49 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 54 of 93 PageID #: 947




  Reader II (which was used in the NCI evaluation) from 25 to 35. The cut-off number is used to

  determine whether COVID-19 antibodies are present in the sample being tested. The Micro Readers

  interpret the results of the DPP COVID-19 Test by displaying numbers, and the Product Insert

  instructed users to consider numerical results greater than or equal to 25 as reactive for antibodies

  (IgG, IgM, and combined), and less than 25 as non-reactive for antibodies. This cut-off is also

  highlighted in Tables 2 and 8 in the Product Insert.

         186.    Chembio explained that the re-analysis of the NCI evaluation data using this new cut-

  off suggested that the specificity of its device could be improved from 81.2% to 93.5% and that the

  performance of the device with the Micro Reader II with the revised cut-off produces results

  equivalent to those of the Micro Reader I using the original cut-off that the FDA authorized on April

  14, 2020.

         187.    However, the FDA stated that this change in the cut-off was a significant

  modification that affected the sensitivity and specificity of the device, and that such a change must

  be made in consultation with and the concurrence of the FDA, which Chembio did not obtain. More

  fundamentally, Chembio’s proposed modification of the device did not resolve “the poor clinical

  performance observed,” as demonstrated in the re-analysis of the NCI evaluation results that

  Chembio provided on May 24, 2020. In the re-analysis, although specificity improved from 81.2%

  to 93.5%, the sensitivity for IgG decreased from 78.6% to 75.0% and the sensitivities for IgM and

  combined IgM/IgG were unchanged at 57.1% and 82.1%, respectively.

         188.    The poor performance of Chembio’s DPP COVID-19 Test only became more

  apparent with time. Compared to the other assays that had been independently checked by or before

  June 2020, Chembio’s Test was at the bottom of all categories, as illustrated below:




                                                 - 50 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 55 of 93 PageID #: 948




      Materially False and Misleading Statements and Omissions During the Class Period

         189.    During the Class Period, investors were led to believe that Chembio was able to

  utilize its diagnostic testing experience to develop an exceptionally accurate serological test for

  COVID-19 that simultaneously produced speedy results. The Chembio Defendants misrepresented

  that their DPP COVID-19 serological POC test for the detection of IgM and IgG antibodies was

  accurate in determining current or past exposure to the COVID-19 virus, that their test provided high

  sensitivity and specificity, and that it was 100% accurate after 11 days post the onset of symptoms.

         190.    As a result of the Chembio Defendants’ conduct described above, the Chembio

  Defendants knew or recklessly disregarded that the following statements to Chembio investors were

  materially false and misleading and/or omitted to state material facts necessary to make those

  statements not misleading.

         A.      The March 12 Press Release

         191.    On March 12, 2020, Chembio announced that the Company had entered into a

  strategic partnership with LumiraDx, with the goal of developing a diagnostic test for the detection

  of the COVID-19 virus and IgM and IgG antibodies using its DPP technology. The Company also




                                                 - 51 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 56 of 93 PageID #: 949




  issued a separate press release reporting its financial results for the quarter and year ended December

  31, 2019, among other things. In pertinent part, defendant Page stated as follows:

         “As we look to 2020, we are very excited to partner up with LumiraDx and
         combine our collective scientific expertise to develop point-of-care tests for
         COVID-19. We are confident our combined solutions will be the preferred
         approach for healthcare providers to detect and monitor this pandemic. In addition,
         we are pleased to have appointed Richard Eberly as CEO to lead the next phase of
         Chembio’s growth. He is a diagnostics industry veteran who brings to the company
         years of experience commercializing and growing many product platforms. We are
         confident we have the right team and technology to extend our leadership in point-of-
         care diagnostics, grow revenues, and create long-term shareholder value.”

         192.    The statements above in ¶191 expressing confidence that its Test “will be the

  preferred approach for healthcare providers to detect and monitor this pandemic” were materially

  false and misleading because the Chembio Defendants misleadingly led investors to believe that

  Chembio had the ability to quickly and accurately adjust its pre-existing DPP technology to respond

  to COVID-19, when, in reality, the Chembio Defendants were highly familiar with and

  knowledgeable about the complex and risky process of verifying testing accuracy, and failed to give

  investors an accurate impression of the true timeframe required to create an accurate test that would

  be acceptable to the FDA.

         193.    Later in the day, Chembio held an investor conference call to discuss its partnership

  with LumiraDx. During the question and answer session of the investor call, in response to a

  question about the general timeline for developing a test and gaining approval from the FDA,

  Defendants Page spoke positively about the Company’s approach to creating the Test: “So it’s our

  goal to obviously bring something to the market as soon as possible, but we want to bring something

  that’s commercially viable, something that can make a difference and is not just noise in the

  market.” Defendant Page further stated that “we did not knee-jerk,” “we have been very internally

  focused on understanding what’s going on” and “we don’t want to be another company out there


                                                  - 52 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 57 of 93 PageID #: 950




  that’s just making noise. When we come to the table, we want to do something that’s significant and

  it makes the difference and that has some aftermarket impact. . . . ”

          B.      The March 20, 2020 Press Release

          194.    On March 20, 2020, Chembio circulated a press release titled “Chembio Diagnostics

  Receives $4 Million Purchase Order from Bio-Manguinhos for Production of DPP COVID-19

  IgM/IgG System in Brazil[,]” detailing an order from Bio-Manguinhos, a subsidiary of a company

  that is largely responsible for meeting the demands of Brazil’s national public health system, to

  purchase approximately $4 million worth of the Company’s rapid COVID-19 antibody test.

          195.    Defendant Esfandiari emphasized the success and performance of the DPP COVID-

  19 Test as a certainty, stating:

          Recent studies reiterate that both molecular and serological tests are needed to
          definitively confirm a virus carrier, and the strength of our DPP platform
          technology enabled our team to develop a high quality test for SARS-CoV-2
          efficiently and rapidly. Our serology test will detect the presence of antibodies in
          blood indicating that a person had an immune response to SARS-CoV-2, regardless
          of whether symptoms developed from infection or if the infection was asymptomatic.

          196.    On this news, the Company’s stock began to surge in value. In the days leading up to

  the Company’s March 20, 2020 announcement, the Company’s stock traded between $2.00 and

  $3.00 per share. By March 23, 2020, the Company’s stock closed at $4.00 per share and then

  climbed to $5.60 per share by March 27, 2020.

          197.    The statements above in ¶195 were materially false and misleading because they

  presented the DPP COVID-19 Test as a strong and high quality test by stating that the DPP platform

  already “enabled” Chembio “to develop a high quality test for SARS-CoV-2 efficiently and

  rapidly[,]” which “will” detect the presence of antibodies. In reality, the Chembio Defendants knew,

  or recklessly disregarded, that the Test was not high quality, that it would not reliably detect the




                                                 - 53 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 58 of 93 PageID #: 951




  presence of antibodies, and the trial data testing its accuracy would not support its continued

  approval by the FDA.

         C.     The March 31, 2020 Press Release

         198.   On March 31, 2020, after the market closed, the Company issued a press release titled

  “Chembio Announces Launch of DPP COVID-19 Serological Point-of-Care Test” that stated the

  following:

         IgM/IgG Antibody Results in 15 Minutes from a Simple Finger Stick

         HAUPPAUGE, N.Y., March 31, 2020 (GLOBE NEWSWIRE) -- Chembio
         Diagnostics, Inc. (Nasdaq: CEMI), a leading point-of-care diagnostic company
         focused on infectious diseases, today announced the U.S. launch of the rapid DPP
         COVID-19 serological point-of-care test for the detection of IgM and IgG antibodies.
         These results can be obtained within 15 minutes from a simple finger stick utilizing
         Chembio’s MicroReader 1 and MicroReader 2 analyzers which are produced by
         Chembio Germany. The ability of the DPP platform to provide numerical results
         can aid clinicians in determining current or past exposure to the COVID-19 virus
         and monitoring infection progression, while avoiding the human interpretation
         errors associated with visual readings.

         The DPP COVID-19 test detects antibodies in the blood that are produced by the
         body in response to a novel coronavirus infection. Numerical readings of the IgM
         and IgG antibodies have the ability to assist clinicians in determining patients who
         have been exposed to the novel coronavirus, even among patients who exhibit mild
         to no symptoms. Detection of an acute infection phase, as determined by the level of
         IgM antibodies, helps determine if a patient may still be infectious and could
         possibility transmit the infection to another person. Further along in the infection
         progression, the body typically starts to produce IgG antibodies, which increase
         while IgM levels decrease until eventually only IgG antibodies are present,
         demonstrating prior infection without the ability to transmit the virus.

         “The results and data from our DPP COVID-19 test can help improve clinical
         outcomes through the management of individual patients by enabling clinicians to
         understand the likelihood of past and present infection and to manage populations
         as a whole as a surveillance test,” stated Richard Eberly, Chief Executive Officer of
         Chembio. “Our measured approach has positioned us to offer a viable and
         sustainable long-term solution for clinicians. We expect to begin shipping product
         in April 2020, and we will continue to work with our partner LumiraDx to provide
         DPP COVID-19 tests with the ability to scale based upon market demand.”

         “We are excited that, through diligent collaboration with the FDA, our test will be
         distributed as authorized by the FDA Notification process under the public health

                                                - 54 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 59 of 93 PageID #: 952




         emergency guidance issued on March 16, 2020,” stated Gail S. Page, Chembio
         director. “This is another example of Chembio’s ability to respond in an expeditious
         manner to global pandemics with differentiated solutions, as demonstrated previously
         with Zika and Ebola.”

                                                   ...

         Chembio is a leading point-of-care diagnostics company focused on detecting and
         diagnosing infectious diseases. The company’s patented DPP technology platform,
         which uses a small drop of blood from the fingertip, provides high-quality, cost-
         effective results in approximately 15 minutes.

         199.    The statements above in ¶198 were materially false and misleading because the

  Chembio Defendants knew or recklessly disregarded that the Company’s approach had not

  “positioned” it to “offer a viable and sustainable long-term solution” since it had already been told

  by the FDA that the data it used to submit its application for the EUA was inaccurate and not reliable

  and, as a result, the DPP COVID-19 Test that had been developed was not viable and would not be

  approved by the FDA as a long term solution.

         D.      The DPP COVID-19 Test Product Insert Dated April 2, 2020

         200.    Chembio included false and misleading data in its product insert for the DPP COVID-

  19 Test, which accompanied the product as it was sent to the public. This information was available

  to investors at this time and was misleading to the market as well.




                                                  - 55 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 60 of 93 PageID #: 953




         201.    The above table breaks up the data that Chembio submitted to the FDA in connection

  with the EUA approval process, with 77.4% total IgM, 87.1% IgG, and 93.5% PPA Combined.

  Broken up by the number of days, the table gives the impression that Chembio’s DPP COVID-19

  Test was 100% accurate for IgG 11 days from symptom onset to blood collection, 100% accurate for

  combined IgM and IgG 11 days post symptom onset, and 100% accurate for IgM 15 days post

  symptom onset.

         202.    The table referenced above in ¶201 was materially false and misleading because the

  Chembio Defendants knew or recklessly disregarded that more stringent testing criteria, such as

  larger sample sizes, is necessary to demonstrate reliable results. The Chembio Defendants

  previously gained FDA approval for numerous other diagnostic tests, such as its DPP HIV 1/2, DPP

  Zika, STAT-PAK HIV 1/2, and SURE CHECK HIV 1/2 tests, and were thus aware that results

  indicating 100% accuracy are not typical. The representations made in the table were also materially

  false and misleading because the Chembio Defendants were notified by the FDA by April 29, 2020

  that these outcomes and data were inaccurate and unreliable. The FDA also informed the Chembio

  Defendants that additional data it provided to the FDA on April 29, 2020 continued to demonstrate

  poor performance.

         203.    The additional tables below were also false and misleading because, for these same

  reasons, they were not indicative of the DPP COVID-19 Test’s true accuracy and performance:




                                                 - 56 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 61 of 93 PageID #: 954




                                      - 57 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 62 of 93 PageID #: 955




                                      - 58 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 63 of 93 PageID #: 956




          E.      The April 15, 2020 Press Release

          204.    On April 15, 2020, Chembio issued a press release titled “Chembio Diagnostics

  Receives Emergency Use Authorization for DPP COVID-19 System for IgG and IgM Antibodies”

  that stated, as follows:

          First Shipments of the COVID-19 Serological Test have been Released

          HAUPPAUGE, N.Y., April 15, 2020 (GLOBE NEWSWIRE) – Chembio
          Diagnostics, Inc. (Nasdaq: CEMI), a leading point-of-care diagnostic company

                                              - 59 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 64 of 93 PageID #: 957




         focused on infectious diseases, today announced receipt of Emergency Use
         Authorization (EUA) for its DPP COVID-19 System. The DPP COVID-19 System is
         a serological test and analyzer that provides numerical readings for both IgM and
         IgG levels within 15 minutes from a simple finger stick drop of blood. Both
         Chembio’s Micro Reader 1 and Micro Reader 2 analyzers are compatible with the
         test.

         “We are very pleased with the continued progress our teams are making to address
         the market demands with our DPP COVID-19 serological system,” stated Rick
         Eberly, Chembio’s Chief Executive Officer. “The flexibility of having two analyzers
         and a system that provides high sensitivity and specificity that is generally
         consistent with the performance of Chembio’s other DPP platform tests as part of
         our offering places us in a unique position to serve a variety of markets.
         Additionally, we are pleased to announce that our manufacturing team has produced
         and shipped our first lots of the COVID-19 Systems, and we look forward to
         providing further product within the US and abroad.”

         205.    The statements above in ¶204 were materially false and misleading because the

  Chembio Defendants knew or recklessly disregarded that the data they submitted to the FDA was not

  meaningful or accurate; accordingly, there was no basis to claim that the DPP COVID-19 System

  “provides high sensitivity and specificity” and it did not “place[] [Chembio] in a unique position to

  serve a variety of markets.”

         F.      The May 4, 2020 Conference Call and Press Release

         206.    On May 4, 2020, the Company reported its financial results for the quarter ended

  March 31, 2020 and conducted a conference call with investors in which Defendants Eberly and

  Page participated. During the conference call, Defendant Eberly stated: “Chembio’s product has

  been reviewed by the FDA after extensive U.S.-based clinical evaluations. The accuracy of the

  DPP COVID-19 System after 11 days post the onset of symptoms is 100% for total antibodies.

  This is based on our data that was submitted to and reviewed by the FDA for the EUA.” Eberly

  also represented that:

         “As we touched on previously, we expect COVID-19 Systems to drive significant
         incremental revenue in the future and will be a main driver in the infectious
         disease vertical. There is a very large market that has experienced exponential
         growth in the past month and continues to unfold many new markets including
                                                 - 60 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 65 of 93 PageID #: 958




         interest from outside historical health care verticals such as companies with back-to-
         work programs.

         We are very optimistic about this opportunity and confident in our ability to take
         significant share in this market and sustain a leadership position for the long
         term.”

         We are taking this opportunity with COVID-19 to pivot the company into a high-
         value diagnostics company, creating an R&D services vertical and expanding our
         commercialization strategy to focus on diversifying our products from low-margin
         tender-driven products to higher-value, higher-margin products.

         207.    The statements above in ¶206 were materially false and misleading because

  Defendant Eberly knew or recklessly disregarded that the Chembio Defendants had already been told

  by the FDA that the data used to submit Chembio’s application for the EUA was inaccurate and not

  reliable (and the additional supplemental data submitted by Chembio also demonstrated poor

  performance) and, as a result, there was no basis for: (i) claiming that the “accuracy of the DPP

  COVID-19 System after 11 days post the onset of symptoms is 100% for total antibodies;” (ii) any

  expectation that “COVID-19 Systems [will] drive significant incremental revenue in the future and

  will be a main driver in the infectious disease vertical;” (iii) any optimism about this opportunity;

  and (iv) “confiden[ce] in [Chembio’s] ability to take significant share in this market and sustain a

  leadership position for the long term.” Moreover, by speaking about the FDA review, Defendant

  Eberly created a duty to disclose the results of that review, specifically that the Chembio Defendants

  had already been told by the FDA that the data used to submit Chembio’s application for the EUA

  was inaccurate and not reliable (and the additional supplemental data submitted by Chembio also

  demonstrated poor performance); Defendant Eberly made no such disclosure.

         208.    In response to an analyst question during the call about “material revenue

  acceleration,” and what to expect in Q2 and Q3, Eberly stated:

         “So all I can say, Per, is that at this point, the demand is very, very strong. We’re in
         a position right now that we are selling everything that we’re manufacturing. So
         we’re pretty optimistic that as we gear up manufacturing -- and I laid out that plan for
                                                  - 61 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 66 of 93 PageID #: 959




         you on the call. We’re hopeful that demand will continue to grow. So as we -- as our
         capacity expands, we’ll be able to sell everything we make. As you know, the
         uncertainty about the future demand is still a question, but so far, the initial demand
         from our early launch plans looks very strong.”

         209.     Eberly continued to push the Company’s ability to tap into the substantial market

  demand in a follow-up to a subsequent question, stating: “I think if you’ve been reading all the

  information in the press, I mean, people just can’t get their hands on enough tests. And so right now,

  we’re seeing demand coming in from pretty much every channel. And so we are – our future

  strategy is to, as I said, expand our distribution strategy to expand our internal selling effort and

  those channels right now are all open to us.”

         210.     The statements above in ¶¶208-209 discussing the strong demand for the Test were

  materially false and misleading because the Chembio Defendants knew or recklessly disregarded but

  failed to disclose that there was an increased risk that the EUA would be revoked and/or that

  Chembio would not receive long term FDA approval for the Test, as they had already been told by

  the FDA that the data used to submit Chembio’s application for the EUA was inaccurate and not

  reliable (and the additional supplemental data submitted by Chembio also demonstrated poor

  performance).

         211.     In the same call, an analyst from Craig-Hallum Capital Group LLC, pointed out that

  “the relative noise out there about antibody testing and still the relatively small number of EUAs

  granted, 10, 11 of them in the serological realm. As far as I can tell, you’re one of a few rapids.

  You’re the only numerical result. You’re the only finger-stick[,]” and asked: “How difficult is it to

  get that message out when there’s so much other noise about other tests and maybe some other

  concerns about quality of other antibody tests that are out there? And does a CLIA Waiver makes

  sense for you at some point here given what looks to be a relatively easy-to-use system?” In

  response, Defendant Page stated:

                                                  - 62 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 67 of 93 PageID #: 960




         I think it’s important that the FDA has been tightening down on those that have done
         the FDA notification of vaccine guidance, I think, was released as -- latest today.
         And I think for a lot of those people on the call that talked to me early on, one of the
         things we talked about was that there was an awful lot of noise in the market but it
         would [lead] itself out.

         I think now you’re seeing dependent on swing back. I think there are 3 in our
         category that have the EUA. And as you said, we’re the only one with finger-stick.
         So I think we’re very well positioned. I think you’ll see a lot of those fall out. The
         indications today were they had 10 days to file for their Emergency Use
         Authorization.

         So I think that’s really going to change and get rid of a lot of the noise that’s in the
         market. So I think that’s very beneficial for people like us that we may not
         necessarily be first, but we intend to be the best in the market.

         212.    The statements above in ¶211 that Defendant Page thinks the Company is “very well

  positioned” and that the tightening down by the FDA on inaccurate and unreliable tests is

  “very beneficial for people like us” were materially false and misleading and lacking in a reasonable

  basis at all relevant times because she knew or recklessly disregarded that the FDA had already told

  the Chembio Defendants that the data used to submit Chembio’s application for the EUA was

  inaccurate and not reliable (and the additional supplemental data submitted by Chembio also

  demonstrated poor performance) and, as a result, there was an increased risk that Chembio’s EUA

  would be revoked and/or that Chembio would not receive long term FDA approval for the Test.

  Moreover, by speaking about the tightening down by the FDA on inaccurate and unreliable tests,

  Defendant Page created a duty to disclose that the Chembio Defendants had already been told by the

  FDA that the data used to submit Chembio’s application for the EUA was inaccurate and not reliable

  (and the additional supplemental data submitted by Chembio also demonstrated poor performance);

  Defendant Page made no such disclosure.

         213.    In further support, Eberly added: “I would just add that we took a very measured

  approach in our clinical studies, which is why we got the finger-stick claim in our studies. So we

  didn’t race to the FDA notification process. We took a measured approach, made sure our clinical
                                                  - 63 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 68 of 93 PageID #: 961




  valuations were strong, the data looked good. And we had differentiated features in the product that

  allows us to roll it out into a diverse market.”

         214.    The statements above in ¶213 by Defendant Eberly that the Company “took a very

  measured approach” in its clinical studies, “didn’t race to the FDA notification process” and “made

  sure our clinical valuations were strong, the data looked good” were materially false and misleading

  and lacking in a reasonable basis at all relevant times because he knew or recklessly disregarded that

  the FDA had already told the Chembio Defendants that the data used to submit Chembio’s

  application for the EUA was inaccurate and not reliable (and the additional supplemental data

  submitted by Chembio also demonstrated poor performance), i.e., that its clinical valuations were, in

  fact, not strong and the data did not look good. Moreover, by speaking about Chembio’s EUA

  application process, clinical evaluations, and data, Defendant Eberly created a duty to disclose that

  the Chembio Defendants had already been told by the FDA that the data used to submit Chembio’s

  application for the EUA was inaccurate and not reliable (and the additional supplemental data

  submitted by Chembio also demonstrated poor performance); Defendant Eberly made no such

  disclosure.

         215.    The Company also issued a press release on May 4, 2020, regarding the financial

  results for the quarter ended March 31, 2020, that stated, in part, the following:

         Recent Accomplishments & Highlights

         •       Attained FDA Emergency Use Authorization for the DPP COVID-19 IgM/IgG
                 System serological test

         •       Announced the U.S. launch and shipments to customers of the DPP COVID-19
                 System

         •       Selected by Stony Brook Medicine as the testing solution to identify COVID-19
                 survivors for study on COVID-19 convalescent plasma therapy

         •       Received a $4.0 million purchase order from Bio-Manguinhos for our DPP COVID-
                 19 System . . . .
                                                     - 64 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 69 of 93 PageID #: 962




         During the first quarter, we refocused our business strategy to address the escalating
         need for COVID-19 diagnostic tests. In a short period of time, we developed a
         COVID-19 serological testing system, received FDA Emergency Use
         Authorization and began shipping tests to customers in the United States and Brazil
         in April. Our differentiated testing system offers numerical discrete detection of both
         IgM and IgG antibodies in approximately 15 minutes from a fingerstick. Then, in
         approximately 15 seconds, the DPP COVID-19 System reads the test to provide
         numerical results using the portable Micro Reader analyzers that are engineered and
         produced by our wholly owned subsidiary in Germany. Numerical results reduce the
         possibility of the types of human error that can be experienced in the visual
         interpretations required by many other serological tests,” said Gail Page, Chembio’s
         Executive Chair of the Board. “We are proud to be serving the needs of clinicians
         and the broader healthcare community in this time of crisis.

         It has been an extremely productive first few weeks in my new role as CEO. Amid
         these challenging circumstances, the skill and hard work of this team has enabled a
         successful strategic pivot as we prioritize manufacturing and commercialization of
         our DPP COVID-19 System,” said Richard Eberly, Chembio’s Chief Executive
         Officer. “Through efficient use of our resources and technical ability, we are scaling
         production of these tests due to the strong demand we are experiencing. We believe
         the features and benefits offered by our DPP COVID-19 System will make it a
         preferred solution.”

         216.    The statements above in ¶215 that the Company made “a successful strategic pivot”

  and that Defendant Eberly believes the DPP COVID-19 System will be a “preferred solution” were

  materially false and misleading and lacking in a reasonable basis at all relevant times because the

  Chembio Defendants knew or recklessly disregarded that the FDA had already told them that the

  data used to submit Chembio’s application for the EUA was inaccurate and not reliable (and the

  additional supplemental data submitted by Chembio also demonstrated poor performance) and, as a

  result, there was an increased risk that Chembio’s EUA would be revoked and/or that Chembio

  would not receive long term FDA approval for the Test. Moreover, by stating that Chembio had

  received the EUA, the Chembio Defendants created a duty to disclose that they had already been told

  by the FDA that the data used to submit Chembio’s application for the EUA was inaccurate and not

  reliable (and the additional supplemental data submitted by Chembio also demonstrated poor

  performance); the Chembio Defendants made no such disclosure.

                                                 - 65 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 70 of 93 PageID #: 963




         G.      The May Offering

         217.    On May 8, 2020, the Registration Statement for the May Offering became effective.

  As detailed above in ¶¶68-81, the Registration Statement made numerous representations regarding

  the accuracy and prospects of the DPP COVID-19 Test. These statements were materially false and

  misleading because, as described below in ¶¶220-222 and elsewhere herein, the Chembio

  Defendants knew or recklessly disregarded that the FDA had already told the Chembio Defendants

  that the data used to submit Chembio’s application for the EUA was inaccurate and not reliable (and

  the additional supplemental data submitted by Chembio also demonstrated poor performance).

  Moreover, by speaking about Chembio’s DPP COVID-19 Test, the Chembio Defendants created a

  duty to disclose that they had already been told by the FDA that the data used to submit Chembio’s

  application for the EUA was inaccurate and not reliable (and the additional supplemental data

  submitted by Chembio also demonstrated poor performance); the Chembio Defendants made no

  such disclosure.

         H.      The May 11, 2020 Press Release

         218.    On May 11, 2020, the Company issued a press release titled “Chembio Diagnostics

  Announces Closing of Public Offering of Common Stock” that stated the following:

         HAUPPAUGE, N.Y., May 11, 2020 (GLOBE NEWSWIRE) – Chembio
         Diagnostics, Inc. (Nasdaq: CEMI) (“Chembio”), a leading point-of-care diagnostic
         company focused on infectious diseases, announced today the closing of its
         previously announced public offering of 2,619,593 shares of its common stock,
         which included 281,125 shares issued pursuant to the partial exercise by the
         underwriters of their option to purchase additional shares, at a public offering price
         of $11.75 per share for gross proceeds of approximately $30.8 million. All shares of
         common stock sold in the offering were offered by Chembio.




                                                 - 66 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 71 of 93 PageID #: 964




         I.      The May 18, 2020 Press Release

         219.    On May 18, 2020, the Company issued a press release titled “Chembio Diagnostics

  Announces US Distribution Agreement to Expand Reach of DPP COVID-19 Serological Test with

  Thermo Fisher Scientific’s Healthcare Channel” that stated the following:

         HAUPPAUGE, N.Y., May 18, 2020 (GLOBE NEWSWIRE) – Chembio
         Diagnostics, Inc. (Nasdaq: CEMI), a leading point-of-care diagnostic company
         focused on infectious diseases, today announced it has signed a multi-year, non-
         exclusive agreement with Thermo Fisher Scientific’s healthcare channel, to distribute
         Chembio’s DPP COVID-19 System in the United States. The DPP COVID-19
         System is a rapid serological test and analyzer that provides numerical readings for
         both IgM and IgG antibody levels within 15 minutes from a finger stick drop of
         blood. The DPP COVID-19 System can include either Chembio’s Micro Reader 1 or
         Micro Reader 2 analyzer.

         “We are pleased to announce our strategic supplier partnership with the Fisher
         Healthcare channel, which will significantly increase our commercial footprint by
         providing access to thousands of hospital and physician office moderately complex
         labs across the country,” stated Rick Eberly, Chembio’s President and Chief
         Executive Officer. “We have initiated a comprehensive training and marketing
         program for the Fisher Healthcare channel sales team, in order to expand the targeted
         coverage for this important segment of the market as soon as possible.”

         220.    The statements referenced above in ¶219 that the Company’s strategic partnership

  “will significantly increase [its] commercial footprint by providing access to thousands of hospital

  and physician office moderately complex labs across the country” were materially false and

  misleading and lacking in a reasonable basis at all relevant times because the Chembio Defendants

  knew or recklessly disregarded and failed to disclose that the FDA had already told them that the

  data used to submit Chembio’s application for the EUA was inaccurate and not reliable (and the

  additional supplemental data submitted by Chembio also demonstrated poor performance) and, as a

  result, there was an increased risk that Chembio’s EUA would be revoked and/or that Chembio

  would not receive long term FDA approval for the Test. Moreover, by discussing the Test and the

  results that it provides, the Chembio Defendants created a duty to disclose that they had already been



                                                  - 67 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 72 of 93 PageID #: 965




  told by the FDA that the Test results had not be shown to be reliable or accurate; the Chembio

  Defendants made no such disclosure.

          221.    The FDA also emailed Chembio on May 22, 2020, expressing its concern that the

  NCI evaluation data suggested that the DPP COVID-19 Test’s performance concerns may put

  patients at unreasonable risk, and asked Chembio to submit additional information by May 25, 2020.

  The FDA notified Chembio that if the information it provided did not adequately address the

  potential risk to patients, it “may take steps and/or request that you take additional actions to protect

  the public health as appropriate.”

          222.    Chembio conducted an investigation into the NCI findings and responded to the FDA

  on May 24, 2020. Unable to refute the NCI results, the Chembio Defendants attempted to change

  the cut-off for the Micro Reader II to increase the specificity of its device, in a last ditch effort to

  maintain its EUA. The FDA refuted this attempt to change widely-applicable testing methodology,

  stating that the change would be a significant modification which would require FDA approval, and

  that even if implemented, the DPP COVID-19 Test still would not meet the EUA criteria for

  sensitivity and specificity.

          223.    The Company’s misrepresentations/omissions ultimately drove the Company’s stock

  from a closing price of $3.10 per share on March 11, 2020, to a Class Period high of $15.54 per

  share on April 24, 2020, an increase of more than 400%.

          J.      The Truth Is Revealed When the FDA Revokes Chembio’s EUA for
                  the DPP COVID-19 IgM/IgG System

          224.    Investors learned the truth for the first time when the FDA disclosed that it had

  revoked Chembio’s EUA for the DPP COVID-19 IgM/IgG System. On June 16, 2020, after the

  market closed, the FDA issued a press release disclosing that it had revoked its EUA for the

  Company’s DPP COVID-19 IgM/IgG System:

                                                   - 68 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 73 of 93 PageID #: 966




         Today, the U.S. Food and Drug Administration revoked the emergency use
         authorization (EUA) of the Chembio Diagnostic System, Inc. (Chembio) DPP
         COVID-19 IgM/IgG System, a SARSCoV-2 antibody test, due to performance
         concerns with the accuracy of the test. Antibody tests, a type of serological test,
         can help provide information on a person’s and population’s exposure to COVID-
         19.

         Since the beginning of the COVID-19 public health emergency, the FDA has
         balanced the urgent need for access to diagnostic and antibody tests with providing a
         level of oversight that helps to ensure accurate tests are being deployed,” said Jeff
         Shuren, M.D., director of FDA’s Center for Devices and Radiological Health. “By
         continuing to monitor authorized tests and emerging scientific evidence, we are able
         to make changes when appropriate – including taking action when a test’s benefits
         no longer outweigh its risks. Through these efforts, we are able to help assure that
         FDA-authorized tests meet the needs of the American public.”

         The Chembio antibody test was one of the first antibody tests authorized by the FDA
         during the COVID-19 public health emergency. At the time of authorization, based
         on the information that Chembio submitted to the FDA at that time, the agency
         concluded that the test met the statute’s “may be effective” standard for emergency
         use authorization, and that the test’s known and potential benefits outweighed its
         known and potential risks.

         As the FDA has learned more regarding the capability for performance of SARS-
         CoV-2 serology tests during the pandemic, and what performance is necessary for
         users to make well-informed decisions—through both the continued review and
         authorization of serology tests as well as through a research partnership with the
         National Institutes of Health’s National Cancer Institute (NCI)— the FDA was able
         to develop general performance expectations for these tests, which are listed in our
         serology templates.

         Data submitted by Chembio as well as an independent evaluation of the
         Chembio test at NCI showed that this test generates a higher than expected rate
         of false results and higher than that reflected in the authorized labeling for the
         device. Under the current circumstances of the public health emergency, it is not
         reasonable to believe that the test may be effective in detecting antibodies
         against SARS-CoV-2 or that the known and potential benefits of the test
         outweigh the known and potential risks of the test, including the high rate of
         false results. Moreover, the risk to public health from the false test results makes
         EUA revocation appropriate to protect the public health or safety. As such, the FDA
         decided to revoke the emergency use authorization of the Chembio test, and this test
         may not be distributed.

         225.    On June 17, 2020, the Company filed a report with the SEC on Form 8-K that

  acknowledged receipt of the FDA’s June 16, 2020 letter and stated, in part, the following:


                                                - 69 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 74 of 93 PageID #: 967




         On June 16, 2020, we received a letter from the U.S. Food and Drug Administration,
         or FDA, notifying us that the FDA was revoking the Emergency Use Authorization,
         or EUA, granted in April 2020 with respect to our DPP COVID-19 System, which
         consists of our serological test for COVID-19 and one of our Micro Reader
         analyzers. As a result of this decision by the FDA, we may no longer distribute the
         DPP COVID-19 System. . . .

         In its letter of June 16, 2020, the FDA stated that it had decided to revoke the EUA
         for the DPP COVID-19 System due to performance concerns regarding the
         sensitivity and specificity of our test system. . . .

         We intend to continue working with the FDA with respect to the modification of the
         DPP COVID-19 System and of the revocation of the EUA for our test system.

         226.    The FDA revocation revealed previously undisclosed efficacy issues with Chembio’s

  test, and materialized the previously concealed risk that the FDA would reject the test because of the

  efficacy issues.

         227.    As a result of the disclosure of the FDA Letter, Chembio shares declined from a

  closing price on June 16, 2020 of $9.93 per share to close at $3.89 per share on June 17, 2020, a

  decline of $6.04 per share, or over 60%, on heavier than usual volume of over 25 million shares

  traded. Chembio stock started reacting to the news after-hours on June 16, 2020, falling as low as

  $6.85 per share, with the fallout continuing into the market session the next day.

         228.    Also on June 17, 2020, Bloomberg published a report titled “FDA Reversal on

  Chembio Antibody Test Sends Stock Down 63%” that noted that, in light of the FDA revocation of

  the Company’s EUA, five analysts downgraded Chembio stock. 5

         229.    Other media outlets also connected the stock decline to the revelations in the FDA

  disclosure. Business site Smarter Analyst wrote that Chembio stock “plunged” “after the FDA said

  that there were performance concerns with the accuracy of Chembio’s SARS-CoV-2 antibody test.”


  5
        Cristin Flanagan, FDA Reversal on Chembio Antibody Test Sends Stock Down 63%,
  BLOOMBERG (June 17, 2020), https://www.bloomberg.com/news/articles/2020-06-17/fda-reversal-
  on-chembio-test-sounds-an-alarm-for-canaccord

                                                  - 70 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 75 of 93 PageID #: 968




  Business site Benzinga wrote that while Chembio had “rallied nicely following the launch of its

  rapid DPP COVID-19 serological point-of-care test” the stock was “pulling back sharply” related to

  FDA action “premised” “on performance concerns with the accuracy of the test.”

          230.    The FDA’s revocation of the COVID-19 Test EUA forced the Company to recall all

  existing unused DPP COVID-19 Tests that already had been shipped to customers in the United

  States. Chembio’s inability to continue to sell the DPP COVID-19 Test in the United States

  disrupted the Company’s expansion plan to dedicate all of its production lines to producing the Test.

          231.    As a result of the Chembio Defendants’ false and misleading statements of fact and

  omissions of material facts, other wrongful acts and omissions as alleged herein, and the precipitous

  decline in the market value of the Company’s common stock, Lead Plaintiffs and other Exchange

  Act Class members have suffered significant losses and damages.

                                   AFTER THE CLASS PERIOD

          232.    Chembio submitted a new DPP SARS-CoV-2 IgM/IgG test to the FDA in September

  2020. In December 2020, Chembio revealed in an SEC filing that its EUA submission for a new

  COVID-19 antibody test was deprioritized by the FDA and that as a result, the FDA will not review

  Chembio’s EUA submission for the test. The FDA declined to review the request because it would

  have “relatively limited impact on testing accessibility or testing capacity[.]” In response, Chembio

  stated that: “We intend to work with the FDA to seek to establish priority for our IgM/IgG EUA,

  based on our belief that the DPP SARS COV-2 IgM/IgG with DPP Micro Reader would increase

  testing accessibility[.]”

                         The Chembio Defendants Violated Regulation S-K

          233.    As discussed above, pursuant to Item 303 of SEC Regulation S-K, 17 C.F.R. §229.30

  (“Item 303”) and the SEC’s related interpretive releases thereto, an issuer is required to disclose

  known trends, uncertainties or risks that have had, or are reasonably likely to have, a materially
                                                 - 71 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 76 of 93 PageID #: 969




  adverse impact on net sales or revenues, or income from continuing operations. Such disclosure is

  required by an issuer in regulatory reports.

             234.   The SEC issued an interpretive release on Item 303 on or about May 18, 1989,

  stating:

             Required disclosure is based on currently known trends, events, and uncertainties
             that are reasonably expected to have material effects, such as: A reduction in the
             registrant’s product prices; erosion in the registrant’s market share; changes in
             insurance coverage; or the likely non-renewal of a material contract.

                                              *      *       *

             A disclosure duty exists where a trend, demand, commitment, event or uncertainty is
             both presently known to management and reasonably likely to have material effects
             on the registrant’s financial condition or results of operation.

             235.   Item 303 required Chembio’s regulatory filings to describe “any known trends or

  uncertainties that have had or that the registrant reasonably expects will have a material favorable or

  unfavorable impact on net sales or revenues or income from continuing operations.” 17 C.F.R.

  §229.303(a)(3)(ii). Similarly, Item 303 required Chembio’s regulatory reports to disclose events that

  Chembio knew would “cause a material change in the relationship between costs and revenues” and

  “any unusual or infrequent events or transactions or any significant economic changes that materially

  affected the amount of reported income from continuing operations and, in each case, indicate the

  extent to which income was so affected.” 17 C.F.R. §229.303(a)(3)(i), (ii).

             236.   By April 29, 2020, the Chembio Defendants knew that the FDA had already

  communicated to them data underlying Chembio’s EUA application was overstated and inconsistent

  with that of independent evaluations of the DPP COVID-19 System. As the Class Period

  progressed, the FDA made multiple requests for additional information from Chembio, each time

  expressing dissatisfaction with the information provided. As such, whether the FDA would continue

  to allow the EUA for the DPP COVID-19 System based on the data and application submitted (as


                                                   - 72 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 77 of 93 PageID #: 970




  well as the supplemental submissions of information) was a known uncertainty that was then having,

  and would continue to have, an unfavorable impact on the Company’s revenues and income from

  continuing operations, and was therefore required to be disclosed but was not.

         237.    In addition, Item 105 of SEC Regulation S-K, 17 C.F.R. §229.105, required a

  discussion of the most significant factors that made an investment in the company risky or

  speculative and that each risk factor adequately describe the risk.

         238.    The Chembio Defendants failed to disclose there was an increased risk that

  Chembio’s EUA for the DPP COVID-19 System could be revoked and any long term application for

  approval denied because the FDA had told Chembio that data underlying Chembio’s EUA

  application was overstated and inconsistent with that of independent evaluations of the DPP COVID-

  19 System (and the supplemental information submitted demonstrated poor performance). Because

  this risk was not disclosed, the Chembio Defendants violated Item 105.

                           ADDITIONAL SCIENTER ALLEGATIONS

         239.    In addition to the facts alleged above, the following facts provide additional indicia of

  scienter: (i) the misrepresentations alleged herein involved the most important aspect of Chembio's

  business and operations; and (ii) the misrepresentations alleged herein resulted in unprecedented

  business opportunities for Chembio, which the Chembio Defendants leveraged in their favor.

                    The Core Importance of Chembio’s DPP COVID-19 Test

         240.    The adverse developments at issue impacted the most central aspect, or the core, of

  the Company’s business, operations, and revenue. Due to the Company’s prior financial struggles,

  described above, Chembio was particularly incentivized to take advantage of the unprecedented

  demand for COVID-19 tests, and quickly adapted its pre-existing DPP technology to its DPP

  COVID-19 Test, effectively abandoning its other “legacy products.”



                                                  - 73 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 78 of 93 PageID #: 971




         241.    During the Class Period, the Company was entirely focused on the DPP COVID-19

  Test. As described above, the Registration Statement stated:

         We refer to our infectious disease products, other than the DPP COVID-19 System,
         as our legacy products. We expect to generate an immaterial amount of revenue from
         our legacy products for the foreseeable future, while we continue to focus on the
         manufacture and commercialization of the DPP COVID-19 System.

         242.    The Registration Statement also detailed major operational shifts to accommodate this

  change in business strategy:

         In connection with obtaining the EUA for the DPP COVID-19 System, we have
         begun the process of shifting substantially all of our test manufacturing capacity to
         the DPP COVID-19 System. This shift included investment totaling approximately
         $0.8 million to increase tooling capacity, advance our automated manufacturing, and
         begin recruiting additional workers to expand capacity and supplement absenteeism
         associated with employee self-quarantines as the result of the COVID-19 pandemic.

         243.    As a result, the DPP COVID-19 Test’s performance and prospects were highly

  material to Chembio’s business during the Class Period, and indeed the Company represented to

  investors that all of its products besides the Test had an “immaterial” impact on Chembio’s financial

  performance and business prospects. If Chembio was no longer able to commercialize its main

  product in the United States, it would have a material impact on the Company’s profits and

  operations, for the simple reason that the DPP COVID-19 Test was, at least during the relevant time

  period, the Company’s sole focus. Indeed, as detailed above, during the Class Period, Chembio

  shifted nearly all of its manufacturing and product marketing to support the commercialization of the

  DPP COVID-19 Test.

         244.    The Chembio Defendants also had control over Chembio’s FDA submissions and

  communications, and repeatedly emphasized the Company’s expertise and progress in developing

  and commercializing the DPP COVID-19 Test.

         245.    During the Class Period, the Chembio Defendants’ communications to the public

  almost exclusively concerned the DPP COVID-19 Test. On April 18, 2020, Defendant Page, as
                                                 - 74 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 79 of 93 PageID #: 972




  interim CEO of the Company, even appeared on “Fox and Friends” to promote the product. She

  opined on how Chembio “took a very measured approach” and how developing the DPP COVID-19

  Test was a “natural progression” for the Company, and also displayed expertise on the Test’s ability

  to detect IgM and IgG antibodies.

         246.    The analysts following Chembio confirmed the paramount importance of the DPP

  COVID-19 Test and the sole focus of Chembio developing, marketing, and selling the Test during

  the Class Period. For instance, Craig-Hallum reduced their stock price target for the Company

  threefold (from $24/share to $8/share) following the revelation of the FDA Letter, “sharply

  lower[ing]” revenue and “dramatically” cutting forecasts. Canaccord Genuity reduced its price

  target by more than threefold, from $22 to $7, noting that its entire “Buy” thesis for the security was

  Chembio’s ability to “generate sales of its [DPP COVID-19 Test].”

         247.    Given the incredible importance of the DPP COVID-19 Test to the Company’s

  financial performance, there is no doubt that the Chembio Defendants would immediately have been

  aware of any concerns raised by the FDA regarding the Test.

        The Unprecedented Benefits of the DPP COVID-19 Test for Chembio's Business

         248.    Prior to the Class Period, Chembio’s business of developing, manufacturing, and

  commercializing POC diagnostic tests was not reaping substantial rewards. According to the 2018

  and 2019 Forms 10-K, Chembio incurred an operating loss each year from 2014 through 2019.

  However, the Chembio Defendants’ misrepresentations and omissions concerning developing and

  marketing the DPP COVID-19 Test greatly increased Chembio's share price, driving the Company's

  stock from a closing price of $3.10 per share on March 11, 2020 to a Class Period high of $15.54 per

  share on April 24, 2020, an increase of more than 400%.

         249.    After announcing its partnership with LumiraDx and expressing certainty on its

  ability to commercialize its DPP COVID-19 Test, Chembio’s shares increased during after-hours
                                                  - 75 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 80 of 93 PageID #: 973




  trading from $3.10 per share at close on March 11, 2020, to an opening share price of $4.19 on

  March 12, 2020. The Company’s stock also surged in value after its announcement on March 20,

  2020 that Bio-Manguinhos placed a purchase order for approximately $4 million worth of the

  Company’s rapid COVID-19 antibody test. In the days leading up to this announcement, the

  Company’s stock traded between $2.00 and $3.00 per share, and by March 23, 2020, the Company’s

  stock closed at $4.00 per share and then climbed to $5.60 per share by March 27, 2020.

  Additionally, Chembio’s announcement on April 2, 2020, that it would embark on the U.S. launch of

  its DPP COVID-19 Test, sent shares 40% higher on about 100x typical daily share volume.

         250.    Defendants took advantage of this inflated share price by conducting the May

  Offering at an artificially inflated price. The Registration Statement stated: “We estimate we will

  receive net proceeds from this offering of $25.3 million, after deducting underwriting discounts and

  commissions and estimated offering expenses payable by us. If the underwriters’ option to purchase

  additional shares is exercised in full, we estimate our net proceeds will be $29.1 million.”

  Chembio’s cash and cash equivalents totaled $11.2 million at March 31, 2020, and would have been

  $36.5 million after giving effect to the receipt of the net proceeds from the May Offering, or $40.3

  million if the underwriters’ option to purchase additional shares was exercised in full.

         251.    The Company stated that it intended to use the net proceeds “to support the refocus of

  our business strategy, including the manufacturing and further commercialization of the DPP

  COVID-19 System, to expand our sales force to support growth, to increase our manufacturing

  capacity and for other general corporate purposes.”

         252.    As described above, prior to the May Offering, Defendants already knew that the DPP

  COVID-19 Test was not as accurate as previously expressed to the FDA, but reiterated the data to

  investors in the Registration Statement regardless without disclosing that they had been notified by


                                                 - 76 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 81 of 93 PageID #: 974




  the FDA by April 29, 2020 that new information from three evaluations performed since the initial

  EUA grant on April 14, 2020 demonstrated that Chembio’s test performance may be “both

  inconsistent and lower than that described in your original submission.” Data generated from an

  independent evaluation of Chembio’s device by the Department of Health and Human Services,

  National Institutes of Health, and the NCI demonstrated that relevant measures of the test’s accuracy

  fell below the percentages deemed acceptable by the FDA.

         253.    Chembio’s submissions of additional data to the FDA on April 29, 2020 and May 15,

  2020, which the FDA stated did not resolve its concerns regarding the poor clinical performance of

  Chembio’s DPP COVID-19 Test and even provided further indication of poor performance, were in

  close proximity to the May Offering. Maintaining the appearance of their most important product's

  viability allowed the Chembio Defendants to maximize the gains associated with the May Offering,

  and the Chembio Defendants had ample motivation to conceal this information.

         254.    Additionally, gaining EUA approval for the DPP COVID-19 Test aided Chembio in

  obtaining regulatory approval in foreign countries, which the Company was able to retain even after

  the EUA was revoked. In April 2020, Chembio gained approval for emergency use by Brazil's

  Agência Nacional de Vigilância Sanitária, or ANVISA, and later gained a CE Marking from the

  European Union in early May 2020.

         255.    As alleged herein, the Chembio Defendants acted with scienter in that they knew the

  public documents and statements issued or disseminated in the name of the Company were

  materially false and misleading; knew that such statements or documents would be issued or

  disseminated to the investing public; and knowingly and substantially participated or acquiesced in

  the issuance or dissemination of such statements or documents and in actions intended to manipulate

  the market price of Chembio common stock as primary violations of the securities laws.


                                                 - 77 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 82 of 93 PageID #: 975




            256.   As set forth herein in detail, the Chembio Defendants, by virtue of their receipt of

  information reflecting the true facts regarding Chembio, their control over, and/or receipt or

  modification of, Chembio’s allegedly materially misleading misstatements, and/or their associations

  with the Company that made them privy to confidential proprietary information concerning

  Chembio, participated in the fraudulent scheme alleged herein.

            257.   As a result, the Chembio Defendants knew, or were reckless in not knowing, of the

  undisclosed facts herein.

                                          Corporate Scienter

            258.   The allegations above also establish a strong inference that Chembio as an entity

  acted with corporate scienter throughout the Class Period, as its officers, management, and agents,

  including, but not limited to, the Officer Defendants, had actual knowledge of the misrepresentations

  and omissions of material facts set forth herein (for which they had a duty to disclose), or acted with

  reckless disregard for the truth because they failed to ascertain and to disclose such facts, even

  though such facts were available to them. Such material misrepresentations and/or omissions were

  done knowingly or with recklessness, and without a reasonable basis, for the purpose and effect of

  concealing the concerns raised by the FDA from the investing public. Indeed, the FDA would have

  only communicated regarding these “bet the company” issues with senior individuals at Chembio

  who would have been in a position to establish Chembio’s scienter, such as Dr. Louise M.

  Sigismondi, Research and Development Director of Regulatory Affairs at Chembio Diagnostic

  Systems, who received the FDA Letter. By concealing these material facts from investors, Chembio

  maintained and/or increased its artificially inflated common stock prices throughout the Class

  Period.

            259.   Moreover, given the extensive communications that the Officer Defendants had with

  analysts and investors, including the Funds, and the detail of their representations regarding the
                                                  - 78 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 83 of 93 PageID #: 976




  Test’s specific numerical performance, each either made him or herself aware of the Company’s and

  FDA’s actual (but undisclosed) findings and diagnostic results with respect to the Test or had no

  factual basis to make such specific quantitative statements. In either event, the Officer Defendants

  were at least reckless with respect to the truth, and their scienter is imputable to the Company.

                              LOSS CAUSATION/ECONOMIC LOSS

            260.   During the Class Period, as detailed herein, the Chembio Defendants engaged in a

  scheme to deceive the market and a course of conduct that artificially inflated the price of Chembio

  common stock and operated as a fraud or deceit on purchasers of Chembio common stock. When

  the truth about Chembio’s misconduct was revealed, the value of Chembio common stock declined

  significantly as the prior artificial inflation was removed from the price of the stock.

            261.   As discussed above, investors learned the truth when the FDA disclosed that it had

  revoked Chembio’s EUA for the DPP COVID-19 Test. Chembio publicly acknowledged receipt of

  the FDA Letter on June 17, 2020, and as a result of the disclosure, Chembio shares declined from a

  closing price on June 16, 2020 of $9.93 per share to close at $3.89 per share on June 17, 2020, a

  decline of $6.04 per share, or over 60%, on heavier than usual volume of over 25 million shares

  traded.

            262.   The decline in the price of Chembio common stock was the direct result of the nature

  and extent of the Chembio Defendants’ fraud finally being revealed to investors and the market. The

  timing and magnitude of the price declines negate any inference that the losses suffered by Lead

  Plaintiffs and other members of the Exchange Act Class were caused by changed market conditions,

  macroeconomic or industry factors or company-specific facts unrelated to the defendants’ fraudulent

  conduct.

            263.   The economic loss, i.e., damages, suffered by Lead Plaintiffs and other Exchange Act

  Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate the price of
                                                  - 79 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 84 of 93 PageID #: 977




  Chembio common stock and the subsequent significant decline in the value of Chembio common

  stock when Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

         264.    At all relevant times, Defendants’ materially false and misleading statements or

  omissions alleged herein directly or proximately caused the damages suffered by Lead Plaintiffs and

  other Exchange Act Class members. Those statements were materially false and misleading through

  their failure to disclose a true and accurate picture of Chembio’s business, operations and financial

  condition, as alleged herein. Throughout the Class Period, the Chembio Defendants issued

  materially false and misleading statements and omitted material facts necessary to make the

  Chembio Defendants’ statements not false or misleading, causing the price of Chembio common

  stock to be artificially inflated at all relevant times. Lead Plaintiffs and other Exchange Act Class

  members purchased Chembio common stock at those artificially inflated prices, causing them to

  suffer the damages detailed herein when the truth was revealed.

      APPLICABILITY OF THE PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
                            MARKET DOCTRINE

         265.    Lead Plaintiffs and the other members of the Exchange Act Class will rely, in part,

  upon the presumption of reliance established by the fraud-on-the-market presumption of reliance in

  that, among other things:

                 (a)     the Chembio Defendants made public misrepresentations or failed to disclose

  material facts during the Class Period;

                 (b)     the omissions and misrepresentations were material;

                 (c)     Chembio common stock traded in an efficient market;

                 (d)     the misrepresentations alleged would tend to induce a reasonable investor to

  misjudge the value of Chembio common stock; and




                                                 - 80 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 85 of 93 PageID #: 978




                   (e)    Lead Plaintiffs and the other members of the Exchange Act Class purchased

  Chembio common stock between the time Defendants misrepresented or failed to disclose material

  facts and the time the true facts began to be disclosed, without knowledge of the misrepresented or

  omitted facts.

         266.      At all relevant times, the market for Chembio common stock was an efficient market

  for the following reasons, among others:

                   (a)    Chembio’s common stock trades on the NASDAQ;

                   (b)    According to the Company’s May 6, 2020 Form 10-K, there were more than

  17,548,910 shares of Chembio common stock outstanding as of April 29, 2020, representing a very

  broad and active trading market;

                   (c)    Chembio filed public reports with the SEC;

                   (d)    Chembio regularly communicated with public investors via established market

  communication mechanisms, including the regular dissemination of press releases on national

  circuits of major newswire services, the Internet, and other wide-ranging public disclosures;

                   (e)    Chembio was followed by securities analysts employed by major brokerage

  firms who wrote reports that were distributed to the sales force and certain customers of their

  respective brokerage firms. Each of these reports was publicly available and entered the public

  marketplace; and

                   (f)    Unexpected material news about Chembio was rapidly reflected in and

  incorporated into Chembio common stock prices during the Class Period.

         267.      Because Chembio is a publicly traded company, the Chembio Defendants knew,

  understood and had reason to expect that: (1) their misstatements would artificially inflate the price

  of Chembio common stock; (2) investors would rely on the price of Chembio common stock as


                                                  - 81 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 86 of 93 PageID #: 979




  reflecting accurate information known to Chembio and its executives; and (3) their misstatements

  and omissions would induce Lead Plaintiffs and/or their agents and other Exchange Act Class

  members to purchase Chembio common stock during the Class Period.

         268.    As a result of the foregoing, the market for Chembio common stock promptly

  digested current information regarding the Company from all publicly available sources and

  reflected such information in the price of Chembio common stock. Under these circumstances, all

  purchasers of Chembio common stock during the Class Period suffered similar injury through their

  purchase of Chembio common stock at artificially inflated prices, and a presumption of reliance

  applies.

         269.    Further, Lead Plaintiffs’ and other Exchange Act Class members’ reliance will be

  proved on a class-wide basis through common, circumstantial evidence that Lead Plaintiffs would

  not have purchased Chembio common stock but for the Chembio Defendants’ uniform

  misrepresentations and omissions about Chembio’s DPP COVID-19 Test.

         270.    Lead Plaintiffs are also entitled to a presumption of reliance under Affiliated Ute

  Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein are predicated in

  part upon omissions of material fact for which there was a duty to disclose. Specifically, Lead

  Plaintiffs are entitled to a presumption of reliance throughout the Class Period because, as more fully

  alleged above, the Chembio Defendants misrepresented and failed to disclose material information

  regarding Chembio’s DPP COVID-19 Test.

                                         NO SAFE HARBOR

         271.    The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the false statements alleged. Many of the statements herein

  were not identified as “forward-looking statements” when made. Alternatively, to the extent that

  there were any forward-looking statements, no meaningful cautionary language identified important
                                                  - 82 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 87 of 93 PageID #: 980




  factors that could cause actual results to differ materially from those in the purportedly forward-

  looking statements. If the statutory safe harbor indeed applies to any forward-looking statements

  pleaded herein, the Chembio Defendants are liable because at the time each forward-looking

  statement was made, the particular speaker knew that the particular forward-looking statement was

  false, and/or the forward looking statement was authorized and/or approved by an executive officer

  of the Company who knew that those statements were false when made.

                                 CLASS ACTION ALLEGATIONS

         272.    Lead Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of all persons who purchased or otherwise acquired Chembio

  securities on the open market between March 12, 2020 and June 16, 2020, inclusive (the “Class

  Period”). This class of investors asserts claims only for violations of Section 10(b) of the Exchange

  Act, 15 U.S.C. §78j(b) and 78t(a), and Rule l0b-5 promulgated thereunder by the SEC, 17 C.F.R.

  §240.10b-5, as well as Section 20(a) of the Exchange Act.

         273.    The members of the Exchange Act Class are so numerous that joinder of all members

  is impracticable. While the exact number of Exchange Act Class members is unknown to Lead

  Plaintiffs at the present time, Lead Plaintiffs believe that there are hundreds of members of the

  Exchange Act Class located throughout the United States. As of April 29, 2020, Chembio had over

  17 million shares of common stock outstanding, which were actively traded on the NASDAQ in an

  efficient market.

         274.    Lead Plaintiffs’ claims are typical of the claims of Exchange Act Class members.

  Lead Plaintiffs and all members of the Exchange Act Class have sustained damages because of the

  Chembio Defendants’ unlawful activities alleged herein. Lead Plaintiffs have retained counsel

  competent and experienced in class and securities litigation and intend to pursue this action

  vigorously. The interests of the Exchange Act Class will be fairly and adequately protected by Lead
                                                 - 83 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 88 of 93 PageID #: 981




  Plaintiffs. Lead Plaintiffs have no interests which are contrary to or in conflict with those of the

  Exchange Act Class that they seek to represent.

            275.   Common questions of law and fact exist as to all members of the Exchange Act Class

  and predominate over any questions solely affecting individual members. Among the questions of

  law and fact common to the Exchange Act Class are:

                   (a)     whether the Chembio Defendants violated the Exchange Act;

                   (b)     whether the Chembio Defendants omitted and/or misrepresented material

  facts;

                   (c)     whether the Chembio Defendants knew or recklessly disregarded that their

  statements were false;

                   (d)     whether the price of Chembio common stock was artificially inflated during

  the Class Period; and

                   (e)     the extent of and appropriate measures of damages.

            276.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy. Lead Plaintiffs know of no difficulty to be encountered in the

  management of this action that would preclude its maintenance as a class action.

                                               COUNT IV

                    For Violations of §10(b) of the Exchange Act and Rule 10b-5
                                 Against the Chembio Defendants

            277.   MERS and the Funds repeat and reallege the above allegations as if fully set forth

  herein.

            278.   During the Class Period, the Chembio Defendants disseminated or approved false

  statements, which they knew or recklessly disregarded were misleading in that they contained




                                                  - 84 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 89 of 93 PageID #: 982




  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

            279.   The Chembio Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

  in that they:

                   (a)    employed devices, schemes and artifices to defraud;

                   (b)    made untrue statements of material fact or omitted to state material facts

  necessary in order to make the statements made, in light of the circumstances under which they were

  made, not misleading; or

                   (c)    engaged in acts, practices and a course of business that operated as a fraud or

  deceit upon MERS, the Funds, and others similarly situated in connection with their purchases of

  Chembio common stock during the Class Period.

            280.   MERS, the Funds, and the Exchange Act Class have suffered damages in that, in

  reliance on the integrity of the market, they paid artificially inflated prices for Chembio common

  stock and suffered losses when the relevant truth was disclosed. MERS, the Funds, and the

  Exchange Act Class would not have purchased Chembio common stock at the prices they paid, or at

  all, if they had been aware that the market price had been artificially and falsely inflated by the

  Chembio Defendants’ misleading statements and omissions.

                                               COUNT V

                             For Violations of §20(a) of the Exchange Act
                                   Against the Officer Defendants

            281.   MERS and the Funds repeat and reallege the above allegations as if fully set forth

  herein.

            282.   The Officer Defendants acted as controlling persons of Chembio within the meaning

  of Section 20(a) of the Exchange Act. By reason of their positions as officers and directors of

                                                  - 85 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 90 of 93 PageID #: 983




  Chembio, and their ownership of Chembio securities, the Officer Defendants had the power and

  authority to, and did, cause Chembio to engage in the wrongful conduct complained of herein.

         283.    As a result of their positions of control and authority as senior officers and their

  culpable participation, as alleged above, the Officer Defendants had the power to influence and

  control, and did, directly or indirectly, influence and control the decision making of the Company,

  including the content and dissemination of the various statements Lead Plaintiffs contend were false

  and misleading herein. The Officer Defendants were able to, and did, control the content of

  submissions to the FDA and other regulatory bodies, and had unlimited access to copies of the

  Company’s reports, press releases, public filings, and other statements alleged by Lead Plaintiffs to

  be misleading before and/or shortly after these statements were issued and had the ability to prevent

  the issuance of the statements or cause the statements to be corrected.

         284.    By reason of such conduct, the Officer Defendants are liable pursuant to

  Section 20(a) of the Exchange Act.

         285.    As a direct and proximate result of the Officer Defendants’ wrongful conduct, MERS,

  the Funds, and the other Exchange Act Class members suffered damages in connection with their

  purchases of Chembio common stock during the Class Period.

                                       PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiffs, on behalf of themselves and the other members of the

  Classes, pray for relief and judgment as follows:

         A.      Determining that this action is a proper class action, certifying Lead Plaintiffs as

  Class Representatives under Rule 23 of the Federal Rules of Civil Procedure, and appointing Co-

  Lead Counsel as Class counsel;




                                                 - 86 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 91 of 93 PageID #: 984




         B.      Awarding compensatory damages in favor of Lead Plaintiffs and the other members

  of the Classes against all Defendants, jointly and severally, for all damages sustained as a result of

  Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         C.      Awarding Lead Plaintiffs and the Classes their reasonable costs and expenses

  incurred in this action, including counsel fees and expert fees;

         D.      Awarding rescission or a rescissory measure of damages as to Count II; and

         E.      Awarding Lead Plaintiffs and other members of the Classes such other and further

  relief as the Court may deem just and proper.

                                           JURY DEMAND

         Lead Plaintiffs hereby demand a trial by jury.

  DATED: February 12, 2021                        ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                  SAMUEL H. RUDMAN
                                                  DAVID A. ROSENFELD
                                                  SARAH E. DELANEY


                                                               /s/ David A. Rosenfeld
                                                              DAVID A. ROSENFELD

                                                  58 South Service Road, Suite 200
                                                  Melville, NY 11747
                                                  Telephone: 631/367-7100
                                                  631/367-1173 (fax)
                                                  srudman@rgrdlaw.com
                                                  drosenfeld@rgrdlaw.com
                                                  sdelaney@rgrdlaw.com




                                                  - 87 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 92 of 93 PageID #: 985




                                     ROLNICK KRAMER SADIGHI LLP
                                     LAWRENCE M. ROLNICK
                                     MARC B. KRAMER
                                     BRANDON FIERRO
                                     JENNIFER A. RANDOLPH
                                     JARETT N. SENA
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: 212/597-2838
                                     lrolnick@rksllp.com
                                     mkramer@rksllp.com
                                     bfierro@rksllp.com
                                     jrandolph@rksllp.com
                                     jsena@ rksllp.com

                                     Co-Lead Counsel for Lead Plaintiffs and the
                                     Putative Classes




                                      - 88 -
Case 2:20-cv-02706-ARR-ARL Document 64 Filed 02/12/21 Page 93 of 93 PageID #: 986




                                   CERTIFICATE OF SERVICE

         I, David A. Rosenfeld, hereby certify that on February 12, 2021, I authorized a true and

  correct copy of the foregoing document to be electronically filed with the Clerk of the Court using

  the CM/ECF system, which will send notification of such public filing to all counsel registered to

  receive such notice.

                                                                /s/ David A. Rosenfeld
                                                               DAVID A. ROSENFELD
